 

Exhibit 10.1

[g201611092046552971270.jpg]

 



 

--------------------------------------------------------------------------------

 

GENEL KREDİ SÖZLEŞMESİ

İşbu Genel Kredi Sözleşmesi (“Sözleşme”), Sözleşme sonunda belirtilen tarihte
(“İmza Tarihi”) ve yine Sözleşme sonunda isim/ticari unvan ve adresleri
belirtilen müşteri (“Kredi Alan”) ile Denizbank A.Ş. (tüm yurtiçi ve yurtdışı
şubeleri dâhil “Banka”) arasında akdedilmiştir.

 

GENERAL CREDIT AGREEMENT

This General Credit Agreement (the “Agreement”) is made on the date stated on
the last page of this Agreement (the “Signature Date”) by and between Denizbank
A.Ş. (the”Bank”, including all its domestic and foreign branches) and the
customer whose name/commercial title and address are again stated on the last
page of this Agreement (the “Borrower”).

 

 

Bundan böyle Kredi Alan ile Banka tek tek “Taraf” ve birlikte “Taraflar” olarak
anılacaklardır.

 

The Bank and the Borrower shall hereinafter individually be referred to as
“Party” and collectively as the “Parties”.

 

 

 

MADDE I

TANIMLAR

 

ARTICLE I

DEFINITIONS

1.01  Tanımlar: İşbu Sözleşmede aksi belirtilmedikçe;

Alt Kuruluş, herhangi bir kişi ile ilgili olarak söz konusu kişi tarafından
doğrudan ya da dolaylı olarak kontrol edilen veya kontrolü altında bulunan
kişiyi; (işbu Alt Kuruluş tanımı kapsamında, bir kişinin “kontrolü” direkt ya da
dolaylı (i) vekâlet, sözleşme veya hisse mülkiyeti yoluyla, söz konusu kişinin
müdürlerinin seçimi için oy verme yetkisi olan ve hisselerin %15 veya daha
fezlası için oy verebilme, (ii) vekâlet, sözleşme veya hisse mülkiyeti yoluyla,
söz konusu kişinin yönetim ve siyasetlerinin idaresi veya idare ettirilmesi veya
(iii) aralarında birinin ödeme güçlüğüne düşmesinin diğerinin ödeme güçlüğüne
düşmesi sonucunu doğuracak boyutta kefelet, garanti veya benzeri ilişkiler
bulunma demektir.)

Aktifler, ilgili kişinin mevcut veya gelecekteki veya arızi ticari faaliyet,
taahhüt, mülkiyet, aktif (maddi veya gayrimaddi), gelir, hak ve apeli yapılmamış
sermaye ile her türlü faizini; (İşbu Aktifler tanımı finansal hesaplama ile
ilgili kullanıldığında “arızi” terimi, bu tanıma dahil olarak kabul
edilmeyecektir.)

Borçlu, Kredi Alanı, ilgili kredinin teminatı olarak Kredi Alan lehine kefil
olan veya Finansman Belgeleri çerçevesinde Bankaya karşı asli veya feri,
niteliği, cinsi ve miktarı ne olursa olsun, herhangi bir borç, yükümlülük,
taahhüt yahut bir işlem dolayısıyla herhangi bir şekilde davranış veya ifa yahut
eda borcu altına giren kişilerin her birini, hepsini;

Ay, (“takvim ayı” ifadesinin kullanıldığı yerler hariç) herhangi bir takvim ayı
İçinde herhangi bîr gün başlayan ve bir sonraki ay aynı gün sona eren bir dönemi
(veya çoğul aylarda müteakip takvim ayını); (İşbu Ay tanımı kapsamında, (i)
ilgili dönemin son günü İş Günü olmayan bir güne denk geliyorsa; Ay, aynı takvim
ayı içindeki bir sonraki İş Gününde veya böyle bir gün yoksa bir sonraki ayın
ilk İş Gününde veya (ii) ilgili dönemin ilk günü herhangi bir takvim ayının son
İş Gününe denk geliyorsa bu dönemin son günü ilgili takvim ayı içinde sayısal
olarak bir güne denk gelmiyorsa Ay, o takvim ayını izleyen ayın ilk İş Günü sona
erecektir.)

Borçluluk, herhangi bir Borçlunun mevcut veya gelecekteki, fiili veya arızi
paraları (ister anapara ister teminat) ödemesi veya geri ödemesi yükümlülüğünü;
(işbu Borçluluk tanımı finansal hesaplama ile ilgili kullanıldığında, “arizî”
terimi bu tanıma dahil olarak kabul edilmeyecektir.)

 

1.01  Definitions: In this Agreement,

unless otherwise stated, the following terms shall have the meanings set out
below:

Subsidiary means; with respect to any given Person, any other Person that is
directly or indirectly controlled by or is under common control with such given
Person; (for purposes of this subsidiary definition herein; “control” of any
person means, directly or indirectly; (i) holding the power to vote for the
election of the directors of such person through any contract, proxy or share
ownership, and 15% or more of the voting shares, (ii) having a control or cause
the control of the management and policies of such person by any contract, proxy
or share ownership, or (iii) having a surety, guarantee or similar relationship
between them to such an extent that the insolvency of one of the parties would
result the other party to become insolvent).

Assets mean; any existing or future or contingent commercial activity,
engagement, ownership, property (tangible or intangible), earning, right, and
uncalled capital and it’s all type of Interests of the relevant person; (When
this Assets definition herein is used in relation to the financial
calculation,the term “contingent” shall not be deemed to be included in this
definition).

Borrower means; a Person who receives a credit; each and all of the persons who
act(s) as guarantor for the benefit of that Person as a collateral security for
such credit or who becomes) primarily or secondarily liable for any act or
performance or debt in any manner under the Financing Documents to the Bank as a
consequence of any debt, obligation, commitment or a transaction regardless of
its nature, amount and type.

Month means (except in places where the term “calendar month” is used); a period
that starts from at any date of any calendar month and ends at the same day of
the next month (or, the consecutive calendar month for the plural months); (for
purposes of this Month definition herein, (i) if the last day of the relevant
period falls on a day that is not a Business Day; the Month shall end; on the
next Business Day of the same calendar month or on the first Business Day of the
next month if such a day does not exist, or (ii) if the first day of the
relevant period fells on the last Business Day of any calendar month; the Month
shall end; on the last day of such period; or if it does not numerically fall on
a day in the relevant calendar month, on the first Business Day of the month
following such calender month).

 

--------------------------------------------------------------------------------

 

Ek Sözleşme, Ek A- Akreditif Düzenlenmesine Ve İthalat Kabul Ve Aval Kredisine
İlişkin Gayrinakdi Kredi

Sözleşmesi, Ek A- Cari Kıymetli Maden Kredisi Sözleşmesi, Ek A- ihracat, İhracat
Sayılan Satış Ve Teslim İle Döviz  Kazandırıcı Hizmet Ve Faaliyetlere İlişkin
Kredi Sözleşmesi, Ek A-Cari Hesap Kredisi Sözleşmesi, Ek A-Teminat Mektubu,
Kontrgaranti, Teminat Akreditifi Düzenlenmesine İlişkin Gayrinakdi Kredi
Sözleşmesi, Ek B- Vadeli Kıymetli Maden Kredisi Sözleşmesi, Ek B- Vadeli Kredi
Sözleşmesi dahil olmak üzere, işbu

Sözleşme kapsamında kullanılacak kredinin türüne göre Taraflar arasında işbu
Sözleşmenin eki olarak akdedilecek ek kredi sözleşmesini;

Esaslı Olumsuz Etki, Borçlulardan herhangi birinin mali durumunu, ticari
faaliyetlerini, varlıklarını, Aktiflerini veya nakit akışını, herhangi bir
Finansman Belgesinden kaynaklanan ödeme yükümlülüğü dahil herhangi bir
yükümlülüğünü yerine getirmesini veya Bankanın Finansman Belgeleri tahtında
sahip olduğu hak ve imkânları veya Finansman Belgelerinin hukuka uygunluğunu
veya icra edilebilirliğini, talep edilebilirliğini, İmza,-tarihindeki durumuna
göre önemli ölçüde olumsuz etkileyen ve/veya zorlaştıran veya ortadan kaldıran
Borçlular nezdinde gerçekleşen herhangi bir durum veya olayı veya Kredi Alanın
Alt Kuruluşlarından herhangi birinin vadesi gelmiş bir borcu için temerrüde
düşmesini;

Finansman Belgeleri, Işbu Sözleşmeyi, işbu Sözleşme çerçevesinde Kredi Alanın ve
diğer Borçluların belli bir krediye ilişkin olarak Banka ile akdettiği her türlü
ek sözleşmeleri ve teminat sözleşmelerini, ilgili kredilerin teminat olarak
Kredi Alan lehine kefil olan veya sair türlü teminat veren üçüncü kişi veya
kişilerin Banka ile akdettikleri her türlü teminat sözleşmelerini veya her ne
nam altında olursa olsun bu nitelikte olan tüm belgeleri;

İş Günü, bankaların Türkiye Cumhuriyeti’nde faaliyet göstermek üzere açık
bulunduğu (ve kanunlarla kapanmasına izin verilmeyen) günü; (Cumartesi, Pazar
veya tatil günü hariç)

Onaylanmış Muhasebe İlkeleri, Türkiye Muhasebe Standartlari Kurumu tarafından
kabul edilen muhasebe ilkelerini;

Potansiyel Temerrüt Durumu, işbu Sözleşme tahtında Kredi Alana kullandırılan tüm
krediler her türlü ferileri ile birlikte tam olarak Bankaya geri ödeninceye
kadar (“Sözleşme Süresi”) herhangi bir zamanda Kredi Alanın işbu Sözleşmeden
doğan yükümlülüklerini tam ve eksiksiz olarak if a etmesini engelleyebilecek
veya bu duruma yol açabilecek ve neticede bir Temerrüt Durumu oluşturabilecek
herhangi bir olayı;

Risk Grubu, 5411 sayılı Bankacılık Kanununun 49. maddesinde tanımlanan risk
grubunu,

Takyidat, ne şekilde oluştuğuna bakılmaksızın, satış veya repo anlaşması dahil
ama bunlarla sınırlı olmaksızın herhangi bir akitten veya sair kaynaktan doğan,
ilgili kredi tahtında temin edilecek teminatların tesisinde etkisi olan,
herhangi bir ipotek, rehin, haciz, borç (sabit veya esnek), mahsup hakkı,
mülkiyet muhafazası, teminat altında temlik ya da diğer benzeri işlemleri;

Tasfiye, ilgili kişinin kurulduğu, tescil edildiği, tesis edildiği veya ticari
faaliyetini yürüttüğü veya tabi olduğu kazai makamlarda, o kişinin ve/veya
ticari fealiyetinin sona ermesini ve/veya iflası ve/veya buna benzer bir işleme
tabi tutulmasını;

 

 

Indebtedness means; the obligation of any Borrower to pay or repay its existing
or future actual or contingent funds (either the principal or the guarantee);
(When this Indebtedness definition herein is used in relation to the financial
calculation, the term “contingent” shall not be deemed to be included in this
definition).

Supplementary Agreement means; the supplementary credit agreement to be executed
between the Parties as an attachment to this Agreement according to the type of
credit to be used Pursuant to this Agreement, including Schedule-A:

Non-Cash Credit Agreement for the

Letter of Credit Issuance and Import Acceptance and Aval Loans, Schedule-A:
Current Precious Metal Loan Agreement, Schedule-A: Credit Agreement for Export,
Sale and Delivery that considered as Export and Foreign Currency Earning
Services and Activities, Schedule-A: Current Account Loan Agreement, Schedule
-A: Non-Cash Credit Agreement for the Issuance of Letter of Guarantee,
Counter-Guarantee and Stand-by Letter of Credit, Schedule-B: Deferred Payment
Precious Metal Loan Agreement, Schedule -B: Deferred Payment Loan Agreement.

Material Adverse Effect means; any event or situation occurring in respect to
the Borrowers which would materially and adversely affect and/or interfere or
prohibit, by comparison to their positions on the Signature Date, the financial
conditions, commercial operations, properties, Assets or cash flows of any or
the Borrowers, their ability to perform any of their obligations, including also
the payment obligation, arising out of any Financing Document, or the rights and
remedies they own under the Financing Documents of the Bank or the legal
compliance or performability, substitutability of the Financing Documents; or
the default of any Affiliate of the Borrower on any of its debt that became due.

Financing Documents mean; this Agreement; all types of supplementary agreements
and guarantee agreements made by the Borrower and other Debtors with the Bank in
respect to a specific credit facility pursuant to this Agreement; all types of
guarantee agreements made with the Bank by third person or people who act(s) as
guarantor or provide(s) other types of collateral for the benefit of the
Borrower as the collateral of such credit facility, or all documents that are
qualified as such regardless of what their name or type is.

Business Day means; a day on which the banks are open for business in the
Republic of Turkey (and is not authorized or required by law to remain closed);
(excluding Saturdays, Sundays, or general holidays).

Accepted Accounting Principles mean; the accounting principles accepted by the
Turkish Accounting Standards Board;

Potential Event of Default means; any event which may prevent the Borrower to
fully perform its obligations arising from this Agreement or may lead to such a
situation and consequently constitute an Event of Default at any time until all
facilities granted to the Borrower under this Agreement are entirely paid back
to the Bank together with their accessory obligations (the “Term of the
Agreement”).

 

--------------------------------------------------------------------------------

 

TBHS, Banka ile Kredi Alan arasında akdedilmiş olan, Banka tarafından anılan
sözleşmede belirtilen hizmetlerin verilmesi hususunda bir çerçeve sözleşme
niteliğini taşıyan cari Temel Bankacılık Hizmetleri Sözleşmesini;

TCMB, Türkiye Cumhuriyet Merkez Bankası’nı;

TL, Türkiye Cumhuriyeti’nin kanuni para birimini;

Vergiler, ilgili.kişinin her türlü mevcut ve gelecekteki, Kaynak Kullanımını
Destekleme Fonu, Banka Sigorta Muamele Vergisi, gelir vergisi dahil tahakkuklar,
kesintiler, stopajlar, zorunlu ikrazlar ve stopajlar, ne tür ve ne şekilde
olursa olsun benzeri vergi, stopaj ve kesintiler, bunların faizleri ve cezaları
ile bu türde yapacağı tüm ödemelerini; (Vergi ve Vergilendirme terimleri işbu
Vergi tanımına göre yorumlanacaktır.) İfade eder.

1.02  Yorum Kuralları: İşbu Sözleşmede, aksine bir hüküm bulunmadıkça;

(a)  Kredi Alan ile ilgili her türlü atıf, ilgili olduğu yerlerde, Kredi Alanın
haleflerini veya temlik ettiği kişileri de kapsar.

(b)  Madde veya eklere yapılan atıflar, işbu Sözleşme maddelerine ve eklerine
yapılmış sayılır.

(c)  Herhangi bir sözleşme, senet veya benzeri belgelere yapılacak atıflar (işbu
Sözleşme ve ekleri dahil) zaman zaman bunları değiştiren, tadil eden, ilaveler
yapan, tekrar düzenleyen veya yenileyen sözleşme, senet veya benzeri belgelere
yapılmış kabul edilir.

(d)  Herhangi bir kanun, kural, nizamname veya hukuki belgeye yapılan atıflar,
zaman zaman bunları tadil eden, değiştiren veya tekrar yürürlüğe sokan veya
bunların yerine geçen kanunları da kapsar.

(e)  Günün belli saatlerine yapılan atıflar, Türkiye Cumhuriyeti resmi saati
uygulanarak belirlenir.

(f)  Herhangi bir terimin tekil kullanımı çoğulunu veya çoğul kullanımı da
tekilini içerir şekilde anlaşılır.

(g)  Muhasebe terimleri, Onaylanmış Muhasebe Ilkeleri’ne göre yorumlanır.

(h)  TBHS’de geçen terimler aksi işbu Sözleşmede belirtilmediği sürece TBHS’de
tanımlanan anlamları haizdir.

 

Risk Group means; the risk group defined in Article 49 of the Banking Law No.
5411.

Encumbrance means; any mortgage, pledge, lien, encumbrance (fixed or floating),
right of set-off, title retention, collateral assignment or other similar
transactions arising out of any contract or other source, regardless of how
created, including but not limited to the sale and repo agreements, that would
have an effect on the establishment of collaterals to be obtained under the
relevant loan.

Liquidation means; the termination and/or bankruptcy of a person and/or its
commercial operation and/or being subjected to a similar action before the
judicial authorities where such person was incorporated, registered, established
or its commercial activities are based or carried out.

MBSA means; the current Main Banking Services Agreement made by and between the
Bank and the Borrower as a framework agreement on provision of the services
specified in ssid agreement by the Bank;

CBRT means; The Central Bank of the Republic of Turkey;

TL means; the official currency of the Republic of Turkey;

Taxes means; all types of immediate and future accruals, deductions,
withholdings, compulsory advances and stoppages to be paid by the relevant
person, including the Resource Utilization Support Fund, Banking and Insurance
Transactions Tax, income tax, and other similar taxes, withholdings and
deductions, whatever their substance or form is, and their interests and penalty
charges and all other payments to be made by that person as such; (The terms
“Tax” and “Taxation” shall be interpreted according to this Tax definition
herein).

1.02  Interpretation Rules: In this Agreement; unless there is a contrary
provision;

(a)  Any reference to the Borrower shall also include the Borrower’s successors
or assignees if relevant.

(b)  References to the clauses or schedules shall be deemed to be made to the
clauses or schedules of this Agreement.

(c)  References to any agreement, deed or other similar documents (including
this Agreement and its Schedules) shall be deemed to be made to that agreement,
document or similar instruments as amended, supplemented, substituted,
rearranged or novated from time to time.

(d)  References to any law, rule, regulation or legal documents shall also
include such laws that may amend, modify or re-enact or replace them from time
to time.

(e)  References to specified time of day shall be defined by considering the
official hours of the Republic of Turkey.

(f)  Words in the singular form shall be construed to include the plural and
words in the plural shall be construed to include the singular.

 

 

(g)  Accounting terms shall be interpreted according to the Accepted Accounting
Principles.

(h)  Words referred to in the MBSA, unless otherwise stated to the contrary in
this Agreement, shall have the meanings defined in the MBSA.

 

 

 

 

--------------------------------------------------------------------------------

 

MADDE II

MİKTAR VE KREDİ KOŞULLARI

 

ARTICLE II

CREDIT AMOUNT AND CONDITIONS

 

 

 

2.01  Kredi Kullanım Talebi:

 

2.01  Credit Utilization Request:

Kredi Alan, işbu Sözleşme çerçevesinde kredi kullanmak İstediği taktirde, bu
yöndeki yazılı talebini (“Kredi Kullanım Talebi”) asgari 3 (üç) İş Günü önce,
kullanmayı talep ettiği gün ve miktarı da belirtmek suretiyle, Bankanın ilgili
şubesine iletir.

Bu kapsamda Kredi Alanın cari hesap şeklinde İşleyen bîr kredi veya vadeli bir
kredi talep etmesi halinde Taraflai) işbu Sözleşmede belirlenen koşul ve
hükümler dairesinde, îmza Tarihinden itibaren Sözleşme Süresi boyunca geçerli
olmak üzere, azami toplam tutarı Bankanın kredi tahsis etmeye yetkili organı
tarafından belirlenecek tutarda bir kredi kullandırma amacıyla, ilgili Ek
Sözleşmeyi akdederler.

2.02  Kredî Kullanımı: Kredi Alanın Kredi Kullanım Talebini müteakip, 3. maddede
yer alan ön şartların tam ve eksiksiz yerine getirilmesi kaydıyla ve Bankanın
kredi tahsis etmeye yetkili organlarının söz konusu Kredi Kullanım Talebini
uygun görmesi halinde, Kredi Alanın kullanımına tahsis edilen kredi tutarı,
Kredi Alanın Bankanın ilgili şubesi nezdindeki ilgili hesabına, Krödi Kullanım
Talebinde belirtilen îş Gününde Ve mesai saatleri içinde kredilendirme suretiyle
yatırılır.

Kredi, Tarafların mutabakatıyla Kredi Limiti dahilinde

kalmak şartıyla ve bu hususta ilgili mevzuatın izin verdiği ölçüde,farklı para
bîrimindende kullandırılabilir.

2.03  Kredi Limiti: İşbu Sözleşme kapsamında, Kredi Alana kullandırılacak ilgili
kredinin tutan (“Kredi Limiti”), Taraflarca akdedilen ilgili Ek Sözleşmede
belirlenir. Bu kapsamda, Kredi Alana Banka tarafından kullandınlan toplam Kredi
Limiti hesaplanırken Kredi Alanın Banka ile akdetmiş olduğu tüm Ek Sözleşmeler
dikkate alınır.

2.04  Kredi Limitinin Değiştirilmesi:

İşbu Sözleşme ve sair Finansman Belgeleri akdedilmiş ve/veya teminatlar tesis
edilmiş olsa bile Banka, Kredi Alan ve Risk Grubuna kullandırılan toplam
kredinin mevzuatta öngörülen sınırlamaları aşması. Kredi Alanın mali durumunun
Potansiyel Temerrüt yaratacak şekilde değişmesi, Kredi Limitinin tahsisi için
Banka tarafından talep edilen mevcut teminatların değer kaybetmesi veya herhangi
bir surette teminatsız kalınması üzerine ek teminat talebinin Kredi Alan
tarafından yerine getirilmemesi dahil herhangi bir haklı sebebin varlığı
halinde, herhangi bîr bildirîmde bulunmaksızın ilgili cari hesap şeklinde
işleyen kredi için tahsis edilmiş Kredi Limitini tamamen veya kısmen
kullandırmamaya, azaltmaya, dondurmaya veya İptal etmeye yetkili olup, böyle bir
durumun gerçekleşmesi halinde, bu hususu derhal Kredi Alana bildirir.

Kredi Alanın talep etmesi ve Bankanın kredî tahsis etmeye yetkili organları
tarafından uygun bulunması halinde Kredi Alanın mevcut Kredi Limiti, ilgili Ek
Sözleşmenin imzalanması suretiyle artınlabllir.

 

 

The Borrower, if wishes to utilize a credit facility pursuant to this Agreement,
shall submit its request in writing thereof (the “Credit Utilization Request”)
at least 3 (three) Business Days in advance to the relevant branch of the Bank
by also indicating the amount and the date it wishes to borrow.

In this context, if the Borrower wishes to utilize a term loan or an overdraft
facility; the Parties, in accordance with the terms and conditions stipulated in
this Agreement, shall execute the relevant Supplementary Agreement, as to be
valid from the Signature Date to the Term of the Agreement for the utilization
of a credit at an amount of which its maximum total amount is to be determined
by the Bank’s authorized body to allocate credit.

2.02  Credit Disbursement: Following the Credit Utilization Request of the
Borrower, provided that all preconditions defined in Article 3 are fully met and
such Credit Utilization Request is deemed appropriate by the Bank’s authorized
bodies to allocate credit; the credit amount allocated for the usage of the
Borrower shall be deposited, through credit facility, to the Borrower’s relevant
account in the relevant branch of the Bank on the Business Day designated in the
Credit Utilization Request within the working hours.

The credit, upon the mutual agreement of the Parties, may also be disbursed in a
different currency to the extent permitted by the relevant legislation, as long
as it slays within the Credit Limit.

2.03  Credit Limit: The relevant credit amount to be granted to the Borrower
under this Agreement (the “Credit Limit”) shall be determined in the relevant
Supplementary Agreement executed by the Parties, in this context, all
Supplementary Agreements executed by the Borrower with the Bank shall be taken
into account in calculating total Credit Limit disbursed by the Bank to the
Borrower.

2.04  Changing Credit Limit:

Even if this Agreement and other Financing Documents were executed and/or
collaterals were established; in case of the presence of a good cause,
including; total credit amount disbursed to the Borrower ana Risk Group exceeds
the limits set forth in the legislation, the financial position of the Borrower
changes in a manner to lead a Potential Event of Default, the current value of
the collateral requested by the Bank for the allocation of Credit Limit is
depredated or the loan becomes undersecured and .the Borrower fails to fulfill
additional collateral request; the Bank shall be entitled to not to disburse or
to reduce, suspend or cancel the relevant Credit Limit extended for an overdraft
facility granted to the current account, either in whole or in part, without any
notice, and, shall immediately inform the Borrower in respect thereof upon the
occurrence of such a situation.

The Credit Limit of the Borrower may be increased, upon request of the Borrower
and subject to the approval of the Bank’s authorized bodies to allocate credit,
by signing the relevant Supplementary Agreement

 

--------------------------------------------------------------------------------

 

2.05  Faiz:

Aksi açık olarak belirtilmediği sürece, işbu Sözleşme çerçevesinde Kredi Alana
kullandırılan krediler 1 (bir) yıl - 360 gün hesabıyla, Kredi Alanın fiilen
kredilendirîldiğî günler üzerinden hesap edilecek şekilde faîzlendirilîr. Faiz
belirlenirken gün hesabında, ilgili kredinin Kredi Alanın hesabına geçtiği gün
ve ödeme günleri nazarı dikkate alınır.

Her bir cari hesap şeklinde işleyen kredi için uygulanacak kredi faiz oranı söz
konusu kredinin fiilen kullanıldığı tarihte Banka tarafından fiilen uygulanan
cart kredi faizi oranıdır.

Her bir vadelî kredi İçin uygulanacak kredi faiz oranı ise esas olarak ilgill
kredi için akdedilen Ek Sözleşmede belirlenir. İlgili Ek Sözleşme ile herhangi
bir faiz oranı tespit edilmediği taktirde, söz konusu vadeli kredinin feizi,
fiilen kullanıldığı tarihte Banka tarafından vadeli kredilere uygulanan en
yüksek cari kredi faizi oranı olacaktır.

Bu Sözleşme tahtında tahsis edilen kredilere ve hesaplara, ilgili mevzuata uygun
olarak bileşik faiz yürütülür. Faizler, aksi kararlaştırılmış olmadıkça gider
vergisi de dahil her türlü Vergi, komisyon ve fonu ile birlikte, her yıl 31
Mart, 30 Haziran, 30 Eylül, 31 Aralk tarihlerinde tahakkuk ettirilerek, diğer
masraflarla birlikte nakden tahsil edilir ya da Bankanın uygun görmesi halinde
Kredi Alanın hesabına borç olarak kaydedilir, Kredi Alanın kredinin kullanılması
île ilgili hesabının belirtilen dönemler arasında açılması halinde, föiz, gider
vergisi, fon vs. tahakkuku ilk devre sonunda yapılarak bilahare yukarıdaki
esaslar dahilinde sürdürülür.

2.06  Komisyon ve Ücretler:

Kredi Alan, ticari senetler, hisse senetleri ve tahvillerin üzerinde yazılı
değerleri ile diğer teminatların ekspertiz değerleri üzerinden veya ilgili
mevzuata uygun şekilde hesaplanacak her türlü komisyonlar ve gider vergileri
dahil sair Vergiyi, işbu Sözleşme ve ilgili kredilerin teminatı olarak tesis
edilecek her türlü teminatla ilgili işlemlerin gerektirdiği her türlü
masrafları, ekspertiz ücretlerini, mevcut ve ileride konulacak her ne nam
altında olursa olsun her türlü Vergi, resim, harç ile herhangi bir yaptırım
uygulanması halinde bunlara ilişkin cezaları nakden veya hesaben öder. Banka,
işbu Sözleşme gereğince açılacak kredi hesapları ile birlikte diğer her türlü
hesaplarda, yetkili merciler tarafından tespit olunan veya sonradan
değiştirilecek azami hadleri geçmemek kaydıyla, Kredi Alana İlan veya ihbar
ederek tayin edeceği oranlarda yahut faiz hadlerinin serbest bırakılması halinde
Bankanın tespit ettiği ve edeceği faiz, komisyon, gider vergisi ve faiz farkı
iade fonu kesintisi uygular.

Masraflar, giderler ve Vergiler ya da benzeri kalemler ile ilgili yapılacak
ödemeler tahakkuk ettikleri para birimi üzerinden yapılacaktır.

Kredi Alan, herhangi bir kredi için Banka ile akdedeceği ekte belirlenen Kredi
Limitini kullanım süresi içinde kısmen veya tamamen kullanmaması halinde,
Bankanın bu durum nedeniyle oluşan zararlarını karşılamak amacıyla Banka
tarafından kendisine bildirilecek tutarda bir komisyonu Bankaya öder. Kredi
Alan, işbu Sözleşme ile ödemeyi taahhüt ettiği gider vergisini Bankanın vergi
dairesine yatırmadan talep ve tahsile hakkı olduğunu, temerrüt oluşması halinde
temerrüt sebebiyle kendi aleyhine takip ve dava açılması halinde de gîder
vergisini ilgili vergi dairesine ödemeden takip ve davada Bankanın kendisinden
talep edebileceğini kabul eder.

 

2.05  Interest:

Unless explicitly stated otherwise; credits utilized by the Borrower under this
Agreement shall accrue interest on the basis of 1 (one) year of 360 days, by
computing over the actual number of days the Borrower is credited. In
determining the number of days for computing interest, the date such credit Is
deposited to the Borrower’s account and the days of payment shall be counted.

The credit interest rate to be applied for each current account overdraft
facility shall be the current interest rate actually applied by the Bank on the
date such credit was actually utilized.

The credit interest rate to be applied for each term loan shall be determined
basically in the Supplementary Agreement executed for the relevant facility. In
case the Supplementary Agreement does not specify any interest rate, then the
interest rate of such term credit shall be the highest current interest rate
applied by the Bank to the term credits on the date such credit was actually
utilized.

Credits and accounts allocated under this Agreement shall accrue interest on a
compound basis in accordance with the relevant legislation. The interest
amounts, unless decided otherwise, shall be accrued on 31 March, 30 June, 30
September and 31 December together with all taxes. Including the excise tax,
commissions and funds and shall be collected in cash with other costs, or shall
be debit to the Borrower’s account if deemed appropriate by the Bank. If the
Borrower’s account related to the credit utilization is opened between the
specified periods, then the interest, excise tax, fund, etc. shall be accrued at
the end of the first period and processed in accordance with the aforesaid
principles afterwards. -

2.06  Commissions and Fees:

All commissions and miscellaneous taxes, including the excise tax, to be
calculated over the values written on the commercial papers, equity stocks and
bonds and the appraisal values of other collaterals or in accordance with the
legislation; all costs, appraisal fees to be incurred in relation to any
collateral that must be established as the security of this Agreement and other
related loans, and all type of taxes, dues, charges that are immediate or will
be levied in future, and in case of any sanctions, all penalties arising in
respect there of, shall be paid by the Borrower either in cash or on account. An
interest, commission, excise tax and interest rate difference refund withholding
shall be applied by the Bank on the credit accounts and also on all other
accounts to be opened pursuant to this Agreement at the rates to be specified by
the Bank and announced or notified to the Borrower provided that these rates
shall not exceed the maximum rates determined or to be revised thereafter by the
authorized bodies, or if the interest rates are allowed to be set free, at the
rates determined and will be determined by the Bank.

Payments in connection with the costs, expenses and taxes or other similar items
shall be made in the currency they were accrued. Should the Credit Limit
determined in the supplementary agreement to be executed with the Bank for any
credit facility fail to be utilized by the Borrower either in whole or in part
within its utilization period; the Borrower shall pay the Bank a commission at
an amount to be informed to itself by the Bank to compensate any losses the Bank
might incur in respect thereof.

 

--------------------------------------------------------------------------------

 

Banka, faiz ve komisyon oranını, Kredi Alana ihbar veya Bankanın internet
sitesinde, şubelerinde ilan ederek

mevzuatın izin verdiği en yüksek orana çıkarmaya yetkilidir.

Kredi Alan, Banka tarafından kendisine tebliğ edilecek hesap özetlerine, buniarı
aldığı tarihten itibaren 1 (bir) ay içinde noter aracılığı ile itiraz etmediği
takdirde, bu hesap özetlerin muhtevasını kabul etmîş sayılır.

2.07  Geri Ödeme:

Kredi Alan, işbu Sözleşme İle kullandığı her bir vadeli krediyi söz konusu kredi
için akdedilen Ek Sözleşmede belirtilen vadelerde ödemeyi kabul eder. Ödemeler,
Ek Sözleşmede aksi belirtilmedikçe belirlenen tarihlerde, mesai saati İçinde ve
kredinin kullanıldığı para birimi üzerinden nakden yapılacaktır. Kredi Alan
tarafından, Kredinin kullandırıldığı para biriminden farklı bir para birimi
üzerinden geri ödemesinin talep edilmesi durumunda Banka, geri ödeme tarihinde
Bankanın ilgili döviz alış kurunu ve işlem gerektirdiği takdirde döviz satış
kurunu dikkate alarak para dönüşümünü yapar. Kredi Alan tarafından yapılacak
ödemeler (anapara, feiz, masraflar veya diğerleri) herhangi bir mahsup
yapılmadan ve hiç bîr şarta tabi olmadan gerçekleştirilecektir. Yapılan geri
ödemeler, Bankanın kabulü halinde yeniden kredi olarak kullanılabilir.

Kredi Alan, İşbu Sözleşme ile kullandığı cari hesap şeklînde işleyen kredileri
ise, ilgili kredinin vadesini geçmemesi koşuluyla Bankanın geri ödeme talebinin
kendisine ulaşmasını izleyen 1 (bir) gün içinde nakden ve tamamen geri öder.
Cari hesap şeklinde işleyen kredi olarak kullandırılan gayri nakdi krediler
karşılığı nakit tutarların da asgari yine ilgili kredinin vadesini geçmemesi
koşuluyla aynı süre içinde Bankaya teminat olarak teslimi şarttır.

Kredi Alan, ilgili krediyi işbu madde çerçevesinde belirlenecek son geri ödeme
tarihinde tüm ferileri ile birlikte tamamen geri ödeyecektir. İlgili kredi İçin
tespit edilmiş olan son ödeme tarihi bir İşgünü değil ise, bu tarih bir sonraki
İşgünü olarak, eğer bîr sonraki işgünü başka bîr takvim ayına sarkıyor ise bîr
önceki İşgünü olarak kabul edilir.

Kredi Alan, Bankayı yukarıda belirtilen kredilerin geri ödemelerinin yapılması
için kendisine ait hesapları kullanmak konusunda yetkilendirir. Bu çerçevede
Banka mümkünse önceden ve her halükarda işlemin gerçekleştirilmesini müteakip
derhal Kredi Alana bildirimde bulunmak kaydıyla, Kredi Alan tarafından zamanında
yapılmayan ödemeleri gerçekleştirmek maksadıyla Kredi Alanın vadesiz
hesaplarındaki paraları mahsup etmek, vadeli hesaplarını vadesiz duruma
getirmek, her ne şekil ve surette elinde bulunduğu önem taşımaksızın Kredi Alana
ait menkul kıymet, kambiyo senedi ve tahvilat ile kıymetli madenleri satmak,
bunların nakde tahvil olan bedellerini ve Kredi Alanın sair nakdini alacaklarını
tahsil etmek maksadıyla hapis, takas ve mahsup edebilmek hakkını haiz olacaktır.
Yine bu çerçevede olmak üzere Kredi Alan, işbu Sözîeşme gereğince verilen veya
verilecek olan her türlü teminatların, hak ve alacaklann, mevduat hesaplan,
bloke hesapları, nakit, esham, tahviller ile emanet veya serbest depo suretiyle
verilen emtia ve emtiayı temsil eden belgeler, konşimentolar, tahsile verilen
senetler, çekler ve sair tüm kıymetli evrak üzerinde Bankanın en geniş şekilde
ve ayrıca İhbar gerekmeksîzin takas ve hapis hakkı ile


 

The Borrower accepts that the Bank shall be entitled to demand and collect the
excise tax that the Borrower undertakes to pay under this Agreement without
paying it to the tax office; and, in case of any default, if a proceeding and a
lawsuit are initiated against the Borrower due to such default, the Bank may
also request the excise tax from the Borrower during the proceeding and lawsuit
without paying it to the relevant tax office.

The Bank shall be entitled to increase its interest and commission rates to the
highest level to the extent permitted by the legislation by informing the
Borrower or announcing on the internet page and at the branches of the Bank.

The Borrower shall be deemed to have accepted the entire content of the account
statements to be served to itself by the Bank unless no objection has been
raised through a notary by the Borrower against these account statements within
1 (one) month after the date of receipt of these statements.

2.07  Repayment:

The Borrower accepts to pay each term loan that it has utilized under this
Agreement on the due dates designated in the Supplementary Agreement executed
for such loan. The payments, unless otherwise stated In the Supplementary
Agreement, shall be made in cash on the designated dates, within the work hours
and in the currency of the loan. If the Borrower wishes to make the payment in a
currency different than the currency of the loan, the Bank makes the currency
conversion on the repayment date by taking the Bank’s relevant foreign exchange
buying rate, and, If the transaction necessitates, the foreign exchange selling
rate, into consideration. The payments to be made by the Borrower (principal
amount, interests, costs and others) shall be without being subject to any
condition and offeet Amounts subject to the early ayments can be re-borrowed
upon approval of the Bank.

The Borrower shall pay the current account overdraft facilities it has utilized
under this Agreement in cash and in full within 1 (one) day after the date of
receipt of the Bank’s request ror repayment on condition that it shall not
exceed the due date of such facility. The cash amounts corresponding to the
non-casn loans granted as a current account overdraft facility are also required
to be provided to the Bank as collateral at feast within the same time period
again on condition that It shall not exceed the due date of such facility. *

The Borrower shall repay such loan In full on the last payment date to be
determined pursuant to this clause together with all accessory obligations
thereof. If the last payment date determined for such loan fells on a
non-Business Day, this date shall be deemed to be the next Business Day, and If
the next Business Day falls on another calendar month, it shall be deemed to be
the previous Business Day. The Borrower shall authorize the Bank to make use of
its own accounts to affect the repayments of the aforesaid loans. In this
context, the Bank, to collect the payments that are failed to be made by the
Borrower on time, is entitled to offset the funds in the deposit accounts of the
Borrower, to convert its time deposit accounts to deposit accounts, to sell the
securities,

 

--------------------------------------------------------------------------------

 

borçlu cari hesaptan alacaklı cari hesaba da dahil olmak  üzere her türlü vlrman
yetkisi olduğunu; sayılanlarla sınırlı olmamak üzere Banka yeddindeki tüm
kendisine ait mal varlığının mevcut ve ileride doğabilecek Banka alacaklarına
karşı teminat teşkil ettiğini ve bu sebeple de rehinli olduğunu kabul eder.
Bunlardan senet tahsili, ortaklık paylarının temettü veya bedellerinin alınması,
tahvillerin itfosı, kuponların tahsili, rehinlerin paraya çevrilmesi, sigorta
tazminatı, kamulaştırma bedeli alınması şeklinde veya her ne şekilde olursa
olsun elde edilecek bedeller île rehinli hisse senedi ve tahvillerin yerini alan
yeni senet ve tahviller üzerinde de Banka yukarıdaki hak ve yetkilere sahip
olacak ve Bankanın rehin ve hapis hakkı devam edecektir. Kredi Alan, ayrıca
lehine gelmiş olan havalelerin kendisine ihbarda bulunmadan önce Banka
tarafından kabul ve hesabına alacak kaydedilmesini; havale tutarI üzerinde
Bankanın rehin hakkının ve mahsup yetkisinin bulunduğunu da kabul eder.

Yukarıdaki paragrafta sayılan işlemlerin yapılması, İlgili hesapların
bakiyelerinin aynı para cinsînden olup olmamasıyla alakalı değildir ve bu İşlem
için kendisine burada bu yetki tanınmış olan Banka o tarihte geçerli olan ve
uyguladığı kurlarla gerekli efektif ve döviz hareketlerini ve para dönüşümlerini
yapmaya yetkili kılınmıştır.

2.08  Erken Geri Ödeme:

Kredi Alan tarafından kullanılan Krediler, ilgili kredi İçin akdedilen Ek
Sözleşme île belirlenen özel erken geri ödeme şartları varsa bunlara aykırı
olmamak kaydıyla, Bankaya asgarî 10 (on) gün önceden, herhangi bir tereddüde
mahal vermeyecek şekilde yazıiı oiarak bildirimde bulunmak ve ilgi ekte
belirtilen erken geri ödeme komisyonunu ödemek kaydıyla, erken geri ödenebilir.

Aksi Banka tarafindan açık olarak kabul edilmedikçe, erken geri ödeme yapılacak
tutar, ödeme gününe kadar tahakkuk etmiş olan faiz, komîsyon, vergi, fon, harç,
masraf ve sair tutariar ile birlikte ödenmelidir.

2.09  Ödemelerin Sırası ve Dağılımı: Kredi Alanın yükümlükleri ile bağlantılı
olarak İşbu Sözleşme, ekleri ve diğer Finansman Belgeleri çerçevesinde ödenen
veya alınan meblağlar, vadesi gelen meblağlardan daha az ise, Banka söz konusu
meblağı İlk önce ödenmemiş herhangi bir Vergi, resim, harcın tazmini için;
ikinci olarak Bankanın ödenmemiş giderlerinin tazmini İçin; üçüncü olarak

ödenmemiş faiz için; dördüncü olarak ödenmemiş anapara için; beşinci olarak
Finansman Belgeleri çerçevesindeki diğer meblağlar İçin kullanacak ve ödemeler
bu sıra dahilindeki borçların ifâsı İçin yapılmış sayılacaktır.

Kredi Alan Faiz ve giderleri vadesinde Ödemede gecikmemiş ise, kısmen yaptığı
ödemelerin sırası ve dağılımında 6098 sayılı Borçlar Kanunu’nun ilgili maddeleri
dikkate alınır.

2.10  Kredilerin Kullanım Amacı: İşbu Sözleşme çerçevesinde Kredi Alana
kullandırılacak krediler İlgili Ek Sözleşmede belirlenen amaçlar çerçevesinde
kullanılacaktır. İlgili Ek Sözleşmede bu hususta bir hüküm olmaması halinde
kullandırılacak kredinin Kredi Alanın işletme finansman ihtiyacı için,
kullandırıldığı kabul edilecektir.

 

 

bills of exchange, bonds and precious metals owned by the  Borrower regardless
of their form and manner, and has the right of retention, setoff and exchange
such amounts converted into cash and other cash of the Borrower for the purpose
of collecting its receivables in respect thereof, by informing the Borrower, if
possible, in advance but in any event immediately after completion of the
transaction. Again in this context; the Borrower accepts that the Bank has the
right of retention and setoff in the widest sense and without need of further
notice on all type of collaterals, rights and receivables, deposit accounts,
blocked accounts, cash, stocks, bonds, commodity and documents representing
commodity given for safekeeping or as free deposit bills of lading, bills sent
to collection, cheques and all other commercial papers; and shall also have the
right to make all types of virement, also including the transfers from the
current overdraft account to the current receivable account; but not limited to
the foregoing; all the assets of the Borrower holding by the Bank shall
constitute security for the current and future receivables of the Bank and
pledged in respect thereof. The Bank shall also have the aforementioned rights
and powers on the proceeds to be received from the collection of bills, the
receipt of dividends or consideration of the partnership shares, redemption of
bonds, collection of coupons, converting pledges to cash, insurance
reimbursement, and expropriation compensation, or by any means, and the Bank’s
rights of retention and pledge shall remain accordingly. In addition, the
Borrower also accepts that, the remittances sent to its favor can be accepted
and credited to its account by the Bank without any notice; and the Bank shall
have the rights of pledge and retention on the remittance amount.

Conducting the foregoing transactions shall be irrespective of whether
the’balances of the relevant accounts are at the same currency or not; and the
Bank empowered hereunder to conduct this transaction shall be authorized to
perform the necessary effective and foreign currency movements and currency
conversions by using the exchange rates it applies on the date of the
transaction.

2.08  Early Repayment:

Credits used by the Borrower can be paid early by giving at least 10 (ten) days’
advance notice to the Bank in writing without causing any uncertainty and by
paying the early payment commission set out in the relevant schedule provided
that it shall not contradict wlth the specific early payment conditions, if any,
that are specified in the Supplementary Agreement executed for the relevant
credit facility. Unless the contrary is explicitly agreed upon by the Bank, the
early payment amount must be paid together with all interest, commission, taxes,
funds, dues, charges and other amounts that have been accrued until the payment
date.

2.09  Order and Allocation of Payments: In connection with the obligations of
the Borrower; if the amounts paid or borrowed under this Agreement, its
schedules and other Financing Documents are less than the amounts due, the Bank
shall use such amounts first for the collection of unpaid Taxes, dues and
charges: secondly for the collection of unpaid expenses or the Bank; thirdly for
the

 

--------------------------------------------------------------------------------

 

Kredi Alan tarafından kullanılan kredi, söz konusu krediye ilişkin ekte açık
olarak belirtilmiş olmadıkça hiç bir şekilde (t) türev işlemlerin finansmanı
için ve/veya (il) mevcut kredilerin tasfiyesi maksadıyla kullanılamaz,

2.11  Döviz Cinsînden Kullandırılan Kredilere İlişkin Hükümler: Kredi Alan,
gerek Türk Parası Kıymetini Koruma Kanunu, gerekse dış ve iç işlemler ile ilgili
hususları düzenleyen ve/veya düzenlenecek olan her türlü yasa, kararname,
yönetmelik, tebliğ, mevzuat ve sair hükümleri uyarınca, yerine getirmesi gerekli
bilcümle yükümlülüğünü, Bankanın hiçbir ihtar ve/veya uyarısına gerek kalmadan
yerine getirir ve bunlara uyumamasından doğan her türlü sorumluluk kendisine
aittir.

Banka, tahsis ettiği ihracat ve diğer krediler nedeniyle TCMB’ye reeskont için
müracaat edilmesini gerekli gördügünde, Kredi Alan derhal reeskont için gerekli
belgeleri ve reeskont bonolarını Bankanın ilk talebinde temin eder.

İşbu Sözleşme ile açılan kredinin tamamı veya bir kısmı şimdi veya ileride veya
muamelenin kısmen herhangi bir safhasında veya bölümünde, dövizle ilgili bir
muamele içinde kullanıldığı takdirde (ithalat, ihracat, teminat mektupları,
havale, döviz mevduatı, döviz karşılığı krediler, efektif, çek kabul kredisi vs,
gibi her nev’i kambiyo ve döviz muameleleri) işbu Sözleşmenin diğer
bölümlerindeki özel hükümlerinden ek olarak Kredi Alan; (i) Bankanın ayrı bir
bildirimini beklemeden, Türk ve yabancı memleket kambiyo mevzuatının mevcut veya
ileride yürürlüğe girecek şartlanna, bu konuda ilgili merciilerden alınacak
talimatlara uymayı ve gereklerini derhal yerine getirmeyi, bunu yapamadığı
takdirde kendisini temsilen Bankanın, muameleyi her safhasında dilediği şekilde
iptal etmeye veya değiştirmeye hakkı bulunduğunu, (II) Türkiye ve yabancı
memleketlerde tahakkuk edecek bütün komisyonları, masrafları, tazminatları,
faizleri, vergileri, kur farklarını vs. ödemeyi veya dövizlerin transferlerinin
yapılmaması dolayısıyla ilgililerin talep edecekleri masrafları, bizzat Bankanın
kendi masraflarını, Bankanın veya muhabirlerinin arbitraj masraf ve farklarını
ödemeyi kabul eder.

 

unpaid Interest amount; fourthly for the unpaid principal amount; fifthly for
the other balances arising out of the Financing Documents; and the payments
shall be deemed to have been made for the amortization of debt as per this
order.

If the Borrower has not delayed the payment of interest and expenses by their
due dates; the relevant articles of the Turkish Code of Obligations No. 6098
shall be taken into account for the order and allocation of the partial payments
made by the Borrower.

2.10  Utilization Purposes of Loans: Loans to be made available to the Borrower
within the scope of this Agreement shall be used solely for the purpose as
specified in the relevant Supplementary Agreement. In case of absence of a
provision in the relevant Supplementary Agreement in respect thereof, the loan
to be made available shall be deemed to be used for the working capital needs of
the Borrower.

Loan utilized by the Borrower, unless otherwise is explicitly stated In the
schedule of such loan, shall be in no manner used for (i) the financing of
derivative transactions, and/or (ii) the liquidation of existing loans.

2.11  Provisions Regarding Loans Utilized in Foreign Currency: The Borrower
shall fulfill all its obligations that it is obliged to fulfill pursuant to both
the Law Regarding the Protection of the Value of Turkish Currency and all of the
laws, decrees, regulations, communiques, legislation and other provisions that
stipulate and/or will stipulate the matters related to external and internal
processes, without requiring any further notice and/or warning of the Bank; and
all liability arising from the failure to fulfill these obligations shall belong
to the Borrower. Whenever the Bank deems it necessary to make an application to
the Central Bank of the Republic of Turkey for the rediscount in connection with
the export and other loans it has extended, the Borrower shall immediately
provide the rediscount bonds and the required documents for the rediscount upon
the first request of the Bank.

If the full amount or a portion of the credit made available through this
Agreement is used for any foreign currency related transaction (all types of
foreign currency and exchange transactions such as imports, exports, letters of
guarantee, remittance, foreign currency deposit account, foreign currency loans,
cash, draft acceptance credit, etc.) at present or in future or at any stage or
part of the transaction to a certain extent; the Borrower accepts that; in
addition to the special provisions of the other sections of this Agreement, (i)
it shall comply with the current or future provisions of the foreign exchange
legislations of Turkey and foreign countries and the directives to be received
from the relevant authorities and fulfill the requirements in respect thereof
immediately without waiting for the Bank’s further notice; and if it fails in
performing this, the Bank, on behalf of the Borrower, shall be entitled to
cancel or change the transaction at any stage (ii) it shall pay all commissions,
costs, indemnities, interests, taxes, currency differences, etc. to be accrued
both in Turkey and in foreign countries, or the expenses to be charged by those
concerned, the Bank’s own costs, and the arbitrage cost and differences of the
Bank or its correspondents due to the failure to conduct the foreign currency
transfers.

 



 

--------------------------------------------------------------------------------

 

MADDE III

ÖN ŞARTLAR

 

ARTICLE III

CONDITIONS PRECEDENT

 

 

 

3.01  Temel Ön Şart: İşbu Sözleşme kapsamında kullanılacak kredinin temel ön
şartı, Bankanın kredi tahsis etmeye yetkili organı tarafından ilgili mevzuat
dairesinde, ilgili kredinin Kredi Alan tarafından kullanmasının kabul
edilmesidir.

3.02  Kredi Ön Şartları: Kredi Alan, 3.01 maddesine ve (varsa) ilgili Ek
Sözleşmede belirtllen ek olarak, herhangi bir kredinin kullanımının ön şartı
olarak aşağıda belirtilen şartları sağlayacak ve bu şartların sağlandığını
belgeleyen evrakları Bankayı tatmin edecek şekil ve içerikte Bankaya temin
edecektir. Aksi halde Banka ilgili krediyi kullandırmakla yükümlü olmayacaktır.

(a)  Ilgili kredinin teminatını oluşturacak tüm teminatlar ile güvencelerin
herhangi bir tereddüde mahal vermeyecek ve Bankayı tatmin eder şekilde tam ve
eksiksiz òlarak tesis edilmesi ve bu kapsamda ilgili sözleşme ve sair
dokümantasyonun Bankaya temin edilmesi;

(b)  Kredi Alanın tüzel kişi olması durumunda, bu kredinin kullanılması
maksadıyla yetkili organlarının aldığı kararların Noter tasdikli suretlerinin
Bankaya temin edilmesi;

(c)  Kredi Alanın kredi kullanımı ile yetkilendirdiği kişilerin bu yetkilerini
ve örnek imzalarını gösterir imza sirküleri ve gerekiyorsa imza beyannamelerinin
Noter tasdikli suretlerinin Bankaya temin edilmesi;

(d)  Yukarıda sayılan bentlere ek olarak, ilgili kredinin her bir kullanımı için
aşağıda sayılan hususların Bankaya temin edilmesi;.

(i)  İlgili kredinin kullanım tarihi itibariyle Kredi Alanın yetkili
temsilcileri tarafından imzalanarak Bankaya teslim edilmiş bulunan ve aşağıda
anılan hususları teyit eden bir beyanname;

-İşbu Sözleşmenin IV Maddesinde ve varsa ilgili diğer Finansman Belgelerinde
yapılan Beyan ve verilen Garantilerin yapıldığı tarihe kadar kredi kullanım
tarihinde de doğru ve geçerli olduğu,

-Herhangi bir Temerrüt Durumu veya Potansiyel Temerrüt Durumu olmadığı ve bu
halin devam etmediği yahut bu Kredinin böyle bir duruma meydan vermeyeceği,

(ii)  Bankanın kendi inisiyatifiyle belirlediği ve makul şartlar altında talep
etmesi gereken tüm dokümantasyon, görüş ve onaylar:

 

3.01  Main Condition Precedent: The main precondition of the credit to be used
under this Agreement is the approval of the Borrower’s authorized body to
allocate credit within the scope of the relevant legislation for the usage of
such credit by the Borrower..

3.02  Conditions Precedent to the Credit: The Borrower, in addition to those
contemplated in Article 3.01 and in the relevant Supplementary Agreement (if
any), shall fulfill the following conditions as the conditions precedent for the
utilization of any credit and shall provide to the Bank the documents certifying
the fulfillment of these conditions in form and substance satisfactory to the
Bank. Otherwise the Bank shall not be liable for the utilization of such credit.

(a)  Establishment of all collaterals and guarantees that would act as security
of such credit in a proper and complete manner to satisfy the Bank and not to
cause any uncertainty; and presentation of relevant agreements and other
documentation to the Bank in respect thereof;

(b)  If the Borrower is a legal entity; presentation of notarized copies of the
resolutions taken by the authorized bodies of this entity for the utilization of
such credit to the Bank;

(c)  Presentation of notarized copies of the signature circulars and, if
necessary, signature declarations attesting the powers and signature specimens
of those people authorized by the Borrower for the utilization of such credit;

(d)  In addition to the foregoing items; the below listed items should be
presented in any disbursement of such credit;

(i)  A statement signed by the authorized signatories or the Borrower and
submitted to the Bank as of the date such credit Is used which verifies the
following issues;

-Declarations made and the Guarantees given in respect to Article IV of this
Agreement and other relevant Financing Documents, if any, are also true and
valid on the date of utilization,

-Neither any Event of Default or Potential Event of Default has occurred or be
continuing nor the utilization of this credit would lead to such a situation

(ii)  All documentation, consents and opinions that are determined by the Bank
at its own discretion and should be required under the reasonable circumstances.

 

 

 

MADDE IV

BEYANLAR VE GARANTİLER

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

İşbu Sözleşme ve diğer Finansman Belgeleri uyannca Kredi Alan tarafından Bankaya
verilen beyan, taahhüt ve garantiler İmza Tarihinde ve her bir kredi kullanım
anında verilmiş kabul edilir ve bağlayıcılığı Sözleşme Süresi boyunca devam
eder. İşbu maddede anılan tüm beyan ve garantiler kümülatiftir.

Ayrıca; (i) işbu maddede anılan mali raporlara yapılan her bir atıf, Kredi
Alanın en son mevcut

 

All representations, warranties and undertakings given to the Bank by the
Borrower pursuant to this Agreement and other Financing Documents shall be
deemed to have been presented on the Signature Date and at the moment of any
utilization, and they shall be binding throughout the Term of the Agreement. All
representations and warranties provided hereunder shall be cumulative.

In addition; (i) any reference made in this article to the financial statements
shall be deemed to have been made to the latest available financial statements

 



 

--------------------------------------------------------------------------------

 

mali raporlarına yapılmış olarak kabul edilecek ve (ii) İmza Tarihinden önceki
bir tarihe ilişkin olarak yapılan beyan veya verilen taahhüt ve garantiler;
yapıldığı tarihte ve işbu Sözleşmeden doğan tüm krediye ilişkin Kredi Alanın
borç ve yükümlülükleri devam ettiği sürece de mevcut olacaktır.

Kredi Alan, (varsa) Ek Sözleşmede yer alanlara ek olmak ve aşağıda sayılanlarla
sınırlı olmamak üzere;

(a)  Hak ve fill ehliyetine haiz olduğunu tabi olduğu mevzuatın gerektirdiği tüm
gereklilikleri eksiksiz yerine getirdiğini ve halen faaliyetini hiçbir kısıtlama
ve sınırlama olmaksızın yürütmekte bulunduğunu, bu çerçevede kendi aktiflerine
sahip olma ve faaliyette bulunduğu işleri yapma hak ve yetkisinin tam olarak
mevcut olduğunu;

(b)  İşbu Sözleşme, diğer Finansman Belgeleri ve sair dokümantasyondaki tüm borç
ve yükümlülüklerini icra ve ifa etme yetki ve salahiyetinin herhangi bir şekilde
kısıtlanmamış olduğunu;

(c)  işbu Sözleşme ve diğer Finansman Belgelerinin tanzimi, geçerliliği, icrası
ve yürürlüğe sokulması ile ilgili olarak alınması gereken (kurumsal, resmi veya
diğer) her türlü yetki, muvafakat, onay ve izinlerin eksiksiz alınmış ve
yürürlükte bulunduğunu;

(d)  Borçlular hakkında Esaslı Olumsuz Etki yaratacak ve işbu Sözleşme
kapsamında temerrüde götürecek bir Temerrüt Durumu veya Potansiyel Temerrüt
Durumu, herhangi bir dava, tahkim prosedürü veya idari işlemin bulunmadığını;
herhangi bir mahkeme, tahkim kurulu veya başka bir makamca kendisi aleyhine bu
yönde bir karar verilmemiş veya hüküm alınmamış olduğunu;

(e)  Borçlular ile ilgili hiç bir Temerrüt Durumu veya Potansiyel Temerrüt
Durumu meydana gelmediğini ve böyle bir durumun devam etmediğini;

(f)  Borçluların ticari faaliyetlerini veya bu faaliyetlerin bir kısmını
yürütmek için gerekli olan tüm maddi aktiflerini kullanma konusunda elinde
geçerli izinlerin bulunduğunu, bunları veya bunlardan faydalanma yahut kullanma
hakkına sahip bulunduğunu ve ticari faaliyetlerini veya bu faaliyetlerin bir
kısmını yürütmek için gerekli olan tüm imtiyazlari, onaylari ve yetkileri almış
olduğunu, bu imtiyaz, onay ve yetkilerin halen yürürlükte bulunduğunu;

(g)  İşbu Sözleşmeyi akdettiği anda ve her bir kredi kullanım anında kendisinin
tabi olduğu mevzuattaki tanımlar çerçevesinde tüm yükümlülük ve borçlarını ifa
edebilecek ve/veya ödeyebilecek güce sahip olduğunu;

(h)  Imza Tarihinden önce veya Sözleşme Süresi boyunca Bankaya sunulan konsolide
olan veya olmayan tüm mali beyanların ve ilgili tabloların; (i)  Onaylanmış
Muhasebe İlkelerine uygun olarak hazırlanmış ve anılan İlkelere göre içermesi
gereken fiili ve arızi tüm maddi yükümlülükleri içermekte olduğunu,
(iii)  tanzim edildikleri tarih itibariyle mali durumunu gerçek ve doğru bir
şekilde yansıttığını, (iii)  Bankaya veya temsilcilerine teslim edilmiş en yeni
mali tablolar olduğunu ve düzenlenme tarihinden beri, kendisinin işlerinde veya
mali durumunda, işletmelerinde veya mal varlıklarında hiçbir önemli olumsuz
değişiklik veya makul şartlar altında önemli olumsuz bir değişikliğe yol
açabilecek herhangi bir olay veya durum meydana gelmediğini kabul eder.

 

 

of the Borrower; and (ii) the representations made or the warranties and
undertakings given on any date before the Signature Date shall be binding on the
date they were made and as long as the Borrower’s liabilities and obligations
arising out of this Agreement for all loans shall continue.

The Borrower, in addition to those contemplated in the Supplementary Agreement
(if any) and including but not limited to those listed below, warrants that;

(a)  It has the right and legal capacity and carries out its business without
any limitation and restriction and in full compliance with alI requirements
imposed by the legislation to which it is subject; and has full power and
authority to own its property and assets and to carry out its business as it is
now being conducted;

(b)  Its power and authority to execute and perform all its liabilities and
obligations under this Agreement, other Financing Documents and other
documentation have not been restricted in any manner;

(c)  All requisite authorizations, consents, approvals and licenses (corporate,
official or other) need to be obtained for the execution, validity, enforcement
and enactment of this Agreement and other Financing Documents have been fully
obtained and they are in force and effect;

(d)  No Event of Default or Potential Event of Default, any litigation,
arbitration proceeding or an administrative procedure on the Borrowers that may
lead to a Material Adverse Effect and cause any default under this Agreement
shall have happened; and no decision or judgment have been made by an
arbitration board or by another authority against them in this direction;

(e)  No Event of Default or Potential Event of Default in relation to the
Borrowers has occurred and is continuing;

(f)  The Borrowers have valid licenses to make use of all their tangible assets
required to carry out their commercial activities or a part of these activities,
own these assets or the right to use or benefit from them and have obtained all
requisite privileges, approvals and authorizations required to carry out their
commercial activities or a part of these activities; and these privileges,
approvals and authorizations are still in force and effect;

(g)  It has the capacity to perform and/or pay all its liabilities and
obligations in accordance with the definitions in the legislation to which it is
subject both from the moment of the execution of this Agreement and the
utilization of any credit.

(h)  All consolidated and non-consolidated financial declarations and relevant
tables submitted to the Bank prior to the Signature Date or during the Term of
the Agreement; (i) have been prepared in compliance with the Accepted Accounting
Principles and include all actual and incidental pecuniary obligations required
to be included as per such Principles; (ii) are a true and accurate reflection
of the financial position of the Borrower at the date of issue; (iii) are the
most recent financial statements submitted to the Bank or its representatives,
and there has been no material change or an event or situation which may lead to
a material adverse change under reasonable circumstances on its own activities
or financial position, its businesses or assets and properties as of the date of
Issue.

 



 

--------------------------------------------------------------------------------

 

MADDE V

TAAHHÜTLER

 

ARTICLE V

UNDERTAKINGS

 

 

 

Kredi Alan, işbu Sözleşme çerçevesinde, Sözleşme Süresi ye Banka tarafından
kendisine kullandırılmış bulunan her cins ve nitelikteki kredinin devamı boyunca
ve bu sebeple doğmuş gerek asıl alacak ve gerek feri alacak niteliğindeki
herhangi bir Banka alacağı ödenmediği sürece, aşağıdaki taahhütleri yerine
getirmeyi taahhüt eder.

5.01  Mevcudiyetini Sürdürme ve Varlıklarını Koruma: Kredi Alan, işbu Sözleşmeyi
akdettiği tarihte mevcut olan iş ve işlemlerini bu tarih itibariyle mevcut
hukuki yapısını koruyarak sürdürecek ve bu çerçevede varliklarını da koruyacak
ve onları doğrudan azaltan yahut tüketen iş ve işlemleri icra etmekten
kaçınacaktır.

5.02  İşlerini Mevzuata Uygun Olarak İcra Etme: Kredi Alan, faaliyetlerini icra
ederken ve işlerini görürken, Kambiyo, kara para aklama ve vergi mevzuatı da
dahil olmak üzere tüm meri mevzuata uygun olarak hareket edecek ve tutmakla
yükümlü olduğu tüm defter ve kayıtlarını ve tüm faaliyetlerini tereddüde mahal
vermeyecek şekilde eksiksiz ve doğru olarak tutacaktır. Belediyelere ödenenler
ile özellikle teminat verilmiş mallara ilişkin olanlar da dahil olmak üzere
tahakkuk etmiş tüm Vergiler zamanında ödenmiş olacak veya ödenecektir. Teminat
verilmiş malların aynını etkiler şekilde İdare ile Kredi Alan arasında devam
eden veya sürüncemeye bırakılmış bir vergi uyuşmazlığı olmayacaktır.

5.03  Raporlama Yapma: Kredi Alan, ilgili kredi için akdedilecek ekte farklı bir
düzenleme bulunmadıkça, Bankayı tatmin edecek şekil ve içerikte aşağıdaki
dönemsel raporları düzenlemekle ve bu maddede belirtilen süreleri aşmamak
kaydıyla Bankaya teslim etmekle yükümlüdür.

(a)  Üç aylık raporlar: Kredi Alanın hesap dönemi içinde her 3 (üç) ayda bir bu
3 (üç) aylık dönemin bitmesini izleyen 60 (altmış) gün içinde; kullanılan
kredilere ilişkin akdedilen ekte belirtildiği şekilde konsolide veya konsolide
olmayan, denetlenmiş veya denetlenmemiş gerekli tüm ayrıntılara haiz ve muhasebe
ilkelerine uygun olarak düzenlenmiş ara bilanço, kar zarar hesabı (bir önceki
yılın aynı dönemi ile karşılaştırmalı olarak).

(b)  Yıllık raporlar: Kredi Alanın bir hesap döneminin bitmesini izleyen 120
(yüzyirmi) gün içinde; kullanılan kredilere ilişkin akdedilen ekte belirtildiği
şekilde konsolide veya konsolide olmayan, denetlenmiş veya denetlenmemiş gerekli
tüm ayrıntılara haîz ve muhasebe ilkelerine uygun olarak düzenlenmiş ara
bilanço, kar zarar hesabı (bir önceki yıl sonuçlarıyla karşılaştırmalı olarak)

(c)  Temerrüt olmadığına ilişkin yazı: Her bir hesap dönemi içinde 3 (üç) ayda
bir Kredi Alanın mali işlerinden sorumlu en üst yöneticisinin imzasını da içerir
şekilde, bir Temerrüt Durumu veya Potansiyel Temerrüt Durumu olmadığını ve VII.
maddede anılan mali taahhütlere tamamen uyulduğunu ifade eden Bankaya
gönderilecek bir mektup. Bu mektubun her bir 3 (üç) aylık dönemin bitmesini
izleyen 15 (onbeş) gün İçinde gönderilmiş ve Bankaya tebliğ edilmiş olması
gerekir.

 

The Borrower, within the scope of this Agreement, undertakes to perform the
following undertakings, throughout the Term of the Agreement and for so long as
the credit in any type and substance provided to the Borrower By tne Bank
continues and until any Bank receivable, either in the form of primary or
secondary, arising out of or by that reason, is outstanding.

5.01  Maintenance of Existence and Protection of Assets: The Borrower shall
maintain its legal status existing as at the date of this Agreement and protect
its business and activities being conducted as of this date and shall also
protect its assets and properties within this scope, and shall refrain from
performing any act or transaction which will deplete them directly in respect
thereof,

5.02  Performing the Works in accordance with the Legislation: The Borrower, in
performing its activities and carrying out its works, shall act in accordance
with all legislation in force, also including the foreign exchange, money
laundering and tax legislation, and shall keep all its books and records it must
maintain and all of its activities true, complete and accurate as to demonstrate
in a manner not to create any uncertainty.

All accrued Taxes, also including those paid to the municipalities ana
particularly for the assets given as security, should have been paid or will be
paid on time. There should be no continuing or protracted tax dispute between
the Administration and the Borrower in such manner that could affect the assets
given as security.

5.03  Reporting: The Borrower, unless there is a different arrangement in the
schedule executed for such credit, shall be obliged to issue the following
periodic reports in form and substance satisfactory to the Bank and to deliver
them to the Bank provided that the periods stipulated in this article hereof
shall not be exceeded.

(a)  Quarterly reports: Interim balance sheet and profit and loss statements,
either consolidated or unconsolidated, audited or unaudited, that issued in
accordance with the accounting principles as to contain all requisite details on
the form specified in the relevant schedule executed for the utilized credits,
once every 3 (three) months in the accounting period of the Borrower within 60
(sixty) days after the close of each quarterly (three-month) period (in
comparison with the same period of the previous year).

(b)  Annual reports: Interim balance sheet and profit and loss statements,
either consolidated or unconsolidated, audited or unaudited, that Issued in
accordance with the accounting principles as to contain all requisite details in
the form specified in the relevant schedule executed for the utilized credits,
within 120 (one hundred twenty) days after the close of an accounting period of
the Borrower (in comparison with the results of the previous year).

 

 



 

--------------------------------------------------------------------------------

 

(d)  Denetim Raporu: 5.03 maddesinin (b) bendinde anılan yıllık raporlarla
birlikte 5.03 maddesinin (a) bendi uyarınca düzenlenmesi gereken üç aylık
raporların da denetlenmesi öngörülmüş ise o raporlarla beraber, Bankanın uygun
gördüğü bağımsız denetim şirketi tarafından düzenlenmiş tam denetim raporu. Bu
rapor, düzenlenmesini takip eden 3 (üç) İşgünü içinde ve herhalde yıllık veya
varsa ilgili üç aylık raporla birlikte teslim edilmelidir.

(e)  Dava vèya olağanüstü gelişme raporu: Kredi Alan tarafından kullanılan
kredilere ilişkin olarak veya Kredi Alanın mal varlığının önemli bir kısmını
yahut Bankaya verilen teminatları kısmen de olsa tehdit eder şekilde bir hukuki
gelişmenin meydana gelmesi halinde bu gelişme, muhtemel sonuçları, alınması
düşünülen tedbirler, Bankayı tatmin edecek ayrıntıda, söz konusu gelişmenin
ortaya çıkmasını izleyen 24 (yirmidört) saat içinde derhal Bankaya
raporianacaktır. Bu durumun bir Temerrüt Durumu veya Potansiyel Temerrüt Durumu
oluşturup oluşturmadığına Banka münhasır takdirine göre karar verecektir.

(f)  Sair Bilgilendirmeler: Kredi Alan, Banka tarafından makul sure önceden
bildirilmiş olması kaydıyla istenen tüm bilgi ve belgeleri Bankaya teslim eder.

5.04  Sigorta: Kredi Alan, sigorta edilebilir malvarlığı üzerinde, mali açıdan
güçlü ve itibarlı sigortacılar ile geçmiş uygulamaları ile paralel ve Banka
tarafından kabul edilebilir şart ve klozlarla, tüm risklere karşı, ilk kredinin
kullanımından itibaren 7 (yedi) gün içinde ve Bankaya karşı herhangi bir kredi
riski devam ettiği müddetçe yıllık olarak tam-risk sigortası yaptıracaktır.
Banka bu sigorta poliçelerine dain-i mürtehin lehdar olarak dahil edilecektir.

Ayrıca Banka, işbu Sözleşme esaslan dahilinde tesis edilmesi ve verilmesi
gerekli tüm teminatlarin, Kredi Alanın merhun olan ve olmayan aktiflerinin
yangına, nakliye rizikosuna ve gerekli göreceği diğer her türlü rizikolara ve
olağanüstü hallere karşı Bankanın kabul edeceği bir sigorta şirketine, Banka
veya muhabiri lehine sigorta ettirilmesini; daha önce sigorta yapılmış ise buna
ait poliçelerin dain-i mürtehin sıfatıyla kendisine devir edilmesini
isteyebilir. Aynı şekilde, süresi biten sigortalann yenilenmesi ve sair bu
çerçevedeki sigorta işlemlerinin ifası Bankaya tanınan bir yetkidir.

Banka, bu yetkinin kullanimamasından, sigorta miktarnın yetersizliğinden,
sigortacının seçiminden dolayı hiçbir şekilde sorumlu tutulamaz.

Kredi Alan, yaptırılacak sigortaların prim vs. giderlerinin borcu olduğunu,
sigortacının Bankaya ödeyeceği komisyon ile sigorta sözleşmesinden doğan
tazminatın Bankaya ödeneceğini; ancak, tazminat tutarına İtiraz etmesi halinde
kendisine verilen süre İçinde tazminat tutarını Bankaya ödediği takdirde sigorta
poliçesinden doğan hakların kendisine devredileceğini; aksi halde, Bankanın
tazminat tutarını tahsil etmeye yetkili olduğunu kabul eder.

 

 

(c)  Letter of No Default: A letter to be sent to the Bank once every 3 (three)
months in each accounting period, as to be signed by the top executive officer
responsible for the financial affairs of the Borrower, which certifies that no
Event of Default or Potential Event of Default has occurred nor is continuing,
and the financial undertakings contemplated in Article VII are fully complied
with. This letter should have been sent within 15 (fifteen) days after the close
of each three (3) month period and served to the Bank accordingly.

(d)  Audit Report: A full audit report Issued by the independent audit company
accepted by the Bank together with the annual reports referred in paragraph (b)
of Article 5.03 and the quarterly reports required to be issued pursuant to
paragraph (a) of Article 5.03 if their audit is also contemplated herein. This
report should be submitted within 3 (three) Business Days after its issuance and
in any event together with the annual report or the respective quarterly report,
if any.

(e)  Litigation or Extraordinary Development Report: In case of occurrence of a
legal development of any manner with respect to the credits used by the Borrower
or which may threaten a significant portion of the assets of the Borrower or
even a part of the securities given to the Bank, this development shall be
immediately reported to the Bank in detail satisfactory to the Bank together
with its possible outcomes and the measures considered to be taken within 24
(twenty-four) hours after the occurrence of such development, Accordingly,
whether this development constitutes or not constitute an Event of Default or a
Potential Event of Default shall be determined by the Bank at its sole
discretion.

(f)  Other Notifications: The Borrower shall submit all requested information
and documents to the Bank provided that it is informed by the Bank within a
reasonable time in advance.

5.04  Insurance: The Borrower shall have all-risk insurance on a yearly basis on
its insurable assets with financially strong and reputable insurance companies
in parallel with its past practices and in conditions and clauses acceptable to
the Bank against all risks within 7 (seven) days after the utilization of first
credit and so long as any credit risk towards the Bank is outstanding. The Bank
shall be the loss payee beneficiary in these insurance policies.

In addition, the Bank is entitled to ask all securities required to be
established and given within the scope of the principles of this Agreement and
the pledged and unpledged holdings of the Borrower to be insured with an
insurance company acceptable to the Bank against fire, transport risk and all
other risks as it deems necessary and extraordinary situations in favour of the
Bank or its correspondent; and if an insurance in respect thereof has been
previously made, the Bank is entitled to ask such policies to be transferred to
itself in Its capacity as loss payee. In the same vein, renewal of the expired
insurances and execution of other insurance transactions in this scope shall be
an authority entitled to the Bank.

 

 



 

--------------------------------------------------------------------------------

 

Kredi Alan, sigorta şirketi ile tazminat konusunda çıkacak anlaşmazlıklar
nedeniyle Banka tarafından dava açıldığı takdirde, masrafların tümünün kendisine
ait olduğunu ve ayrıca Banka aleyhine sonuçlanması halinde Bankadan herhangi bir
talepte bulunmayacağını kabul eder.

5.05  Çevresel Yükümlülüklere Uyma: Kredi Alan, Türkiye Cumhuriyetinde ve ilgili
kredi için akdedilecek ekte belirtilmesi halinde ilgili yabancı ülkede cari
mevzuat ve uluslararası mevzuat çerçevesinde yürürlükte olan (i) tüm çevresel
lisans ve çevre yasa ve kurallarına uyacak, (ii) ilgili uygulamadan dolayı
oluşan tüm masraflari ödeyecek veya ödetecek ve (iii) halihazırda ve daha sonra
kendisine ait olan veya kendisi tarafından işletilen tüm gayrimenkul varlıklar
üzerinde çevre yasa ve kuralları dolayısıyla Esaslı Olumsuz Etki yaratacak
şekilde tasarruf hakkının sınırlandırılmasına yol açacak iş ve işlemlerde
bulunmayacaktır.

Halihazırda ve kredilerinin devamı süresince kendisine ait olan veya kendisi
tarafından kullanılan yahut bir şekilde tasarrufunda bulunan gayrimenkul
varlıklar üzerinde herhangi bir tehlikeli madde üretmeyecek, kullanmayacak,
işlemeyecek, depolamayacak, serbest bırakmayacak veya bu maddeleri tasfiyeye
tabi tutmayacak, bu maddelerin nakledilmesini sağlamayacak ve üçüncü şahısların
da bu tür davranışlarda bulunmasına müsaade etmeyecektir.

5.06  Teminat: Kredi Alan, Finansman Belgeleri tahtında doğmuş ve/veya doğacak
anapara, faiz, temerrüt faizi, komisyon, ücret, masraf dahil bütün borç ve
yükümlülüklerinin teminatı olarak, Banka tarafından uygun görülecek miktar;
tutar ve nitelikte ve Banka tarafından kabul edilebilir şekil ve içerikte her
türlü teminatı Banka lehine tesis etmeyi ve bu amaca uygun her türlü sözleşme ve
belgeyi Bankaya temin etmeyi taahhüt eder.

Kredi Alan, yukarıdaki paragraf kapsamında, ilgili kredi için akdedilecek ekte
belirlenenler dışında, ticari senetleri Bankaya rehin etmeyi taahhüt eder. Banka
tahsil cirosu ile kendisinde bulunan senetlerin, sonradan teminat cirosu ile
devrini istemeye yetkilidir. Bankaya verileceksenetlerdeki damga vergisi noksanı
ve cezalarından, usulsüzlük, sahtekarlık, tahrifat ve benzeri hallerden dolayı
her türlü sorumluluk Kredi Alana ait olacaktır. Kredi Alan, gerek kusurlu ve
ayıplı senetlerin, gerekse vadelerinde ödenmeyen senetlerin bedellerini ilk
talebinde Bankaya ödemeyi veya bunların yerine kabule şayan yeni senetler
vermeyi kabul eder. Banka, senetleri protesto edip etmemek, kanuni takip yapıp
yapmamak hususlarında serbest olup; Kredi Aİan, Bankanın bu yetkileri
kullanmayarak senede bağlı hakların zamanaşımına uğraması nedeniyle doğabilecek
her türlü talep hakkından feragat ettiğini kabul eder. Kredi Alan, gerek
teminata gerekse tahsile verilen senetlerin, kaybolması veya ödeme yasağı
konulması hallerinde, Bankanın hiçbir sorumluluğu olmayacağını, Bankanın iptal
davası açıp açmamakta serbest olduğunu kabul eder.

 

 

The Bank shall not be held responsible in any manner for not exercising this
authority, the insufficiency of the insurance amount and selection of the
insurer. The Borrower accepts that; the costs, premium, etc. of the insurances
to be made are its debts, the commission to be paid by the insurer to the Bank
and the indemnity arising out of the insurance contract shall be paid to the
Bank; however, if it objects to the indemnity amount, the rights arising from
the Insurance policy can be transferred to itself provided that it pays the
indemnity amount to the Bank within the given period of time; otherwise the Bank
shall be entitled to collect the indemnity amount.

The Borrower accepts that; if a lawsuit is filed by the Bank because of any
dispute arising with regard to the indemnify amount with the insurance company,
all costs to be incurred in respect thereof shall be borne by itself, and it
shall not make any claim from the Bank should such lawsuit be settled against
the Bank.

5.05  Compliance with Environmental Obligations: The Borrower shall; (i) comply
with all environmental licenses and environment law and regulations that are in
force and effect within the frame of current legislation and international
legislation in the Republic of Turkey and in the respective foreign country if
it is specified in the schedule to be executed for the relevant credit; (ii) pay
or cause to be paid all costs incurred as a result of such practice; and (iii)
not conduct any act or transaction that may limit its right of disposal on all
immovable properties that are currently owned and will be owned in future or are
managed by itself as to create a Material Adverse Effect as a result of
environment law and regulations.

The Borrower, at present and so long as the credits are outstanding, shall not
produce, use, process, store, dispose any hazardous material on immovable
properties that are owned by itself or used by itself or under its disposal in
some way or shall not make such materials subject to any discharging process,
shall not enable these substances to be transported and shall not allow third
parties to engage in such type of actions.

5.06  Security: The Borrower undertakes to provide all types of security in
favor of the Bank in form and substance acceptable to the Bank and at an amount,
quantity and substance satisfactory to the Bank, as the collateral of all its
liabilities and obligations including the principal, interest, default interest,
commission, fees, costs incurred and/or to be incurred under the Financing
Documents, and to provide all agreements and documents to the Bank appropriate
for such purpose.

The Borrower, within tne scope of the foregoing paragraph, undertakes to pledge
the commercial bills to the Bank, apart from those specified in the schedule to
be executed for the relevant credit. The Bank shall be entitled to ask the bills
endorsed to the Bank for collection to be subsequently transferred by
endorsement as collateral.

 

 

--------------------------------------------------------------------------------

 

Kredi Alan, Bankaya teminat veya tahsil için verilen senetlerin, Banka
tarafından tahsil amacıyla muhabirine gönderilmesi halinde, muhabirin Banka
tarafından seçileceği ve senet bedelinin tahsilini müteakip, bedelin Bankaya
intikalinde herhangi bir gecikmeden dolayı Bankanın sorumlu olamayacağını kabul
eder.

Kredi Alan, Bankaya teminata verilen senetlerin ödenmemesi nedeniyle Borçluları
aleyhine kanuni takibe geçildiği takdirde, tüm masraflar ve avukatlık
ücretlerinin ve bu senetlerdeki imzalardan herhangi birinin Borçlulara ait
olmaması nedeniyle Banka aleyhine tazminata hükmedildiği takdirde bu miktarın da
hesabına borç kaydedilmesini kabul eder.

Senetlere ait komisyonların hesabında, tevdi günü başlangıç alınacaktır.
Vadesinde ödenmeyen senetlerden kanunen alınması mümkün olan gecikme komisyonu
Bankaya ait olacaktır. Bu komisyonun Banka tarafından senet borçlusundan tahsil
edilemeyen bölümü Kredi Alan tarafından Bankaya ödenecektir.

Banka, verilen ve verilecek senetleri dilediği anda, dilediği banka veya
müesseseye reeskont ettirebilir. Kredi Alan, reeskonta verilen senet tutarını
protesto veya ihbarname çekilmesine gerek olmaksızın senet hamiline veya Bankaya
ödemeyi taahhüt eder. Bu reeskont işlemine ait her türlü faiz, komisyon,
vergiler vs. masraflar da Kredi Alana ait olacaktır.

5.07  Teminat Açığı: Kredi Alan, Finansman Belgeleri tahtında doğmuş ve/veya
doğacak her türlü borç, tüm ferileri ile beraber tamamen ödeninceye kadar,
ilgili kredilerin teminatı olarak Banka lehine tesis edilmiş ve edilecek
teminatların herhangi birinin değerinde düşüş olması durumunda, Bankanın yazılı
talebi üzerine derhal, söz konusu teminat açığını gidermeyi kabul eder. Bu
kapsamda, Banka tarafından uygun bulunan sair menkul veya gayrimenkul
malvarlıkları üzerinde, Bankanın talep ettiği şekil, süre ve şartlarda ilave
teminat sağlar. Aksi takdirde Bankanın ilgili krediler veya Banka nezdindekî tüm
krediler, İşlemiş olan tüm faiz, ücret ve komisyonları ve Finansman Belgelerinde
belirlenen diğer her türlü masraf, ücret, komisyonlar ile birlikte muaccel hale
getirme ve ilgili kredilerin geri ödenmesini talep etme hakkını haizdir.

 

 

The Borrower shall be fully responsible for any deficient stamp duty and its
penalties on the bills given to the Bank as well as any irregularities, forgery,
falsification or alteration and any other similar occasions in respect thereof.
The Borrower accepts to pay any balance of the defective and faulty bills and of
those unpaid at their due dates to the Bank upon its first demand or to provide
acceptable new bills in lieu of such bills. The Bank shall be free to decide on
issues as to whether to

issue a protest or initiate a legal action against such bills; and if the Bank
does not exercise these powers, the Borrower accepts to waive all its claim
rights which may arise as a result of the prescription of the rights associated
with such bills. The Borrower also accepts that, if such bills given either as
collateral or for collection are lost or banned from payment, the Bank shall
bear no responsibility and it shall be free to file a nullity suit in respect
thereof.

The Borrower accepts that; if the bills given as collateral or for collection
are sent by the Bank to its correspondent bank for collection, such
correspondent bank shall be determined by the Bank, and the Bank shall not be
held responsible for any delay for the transfer of the consideration of such
bill to the Bank after its collection.

The Borrower accepts that; if a legal proceeding is initiated against the
debtors caused by the failure to pay the bills given as collateral to the Bank,
all costs and attorney fees, as well as the amount of any indemnity to be
imposed to the Bank in case any of the signatures on these bills do not belong
to the debtors, shall be debited to its account.

In calculating the commissions of the bills, the delivery date shall be taken as
the start date. The delay commission that could be legally charged for the bills
unpaid at their due dates shall belong to the Bank. The portion of such
commission failed to be collected by the Bank from the debtor shall be paid by
the Borrower to the Bank.

The Bank may at any time rediscount the bills, which are given and to be given,
to any bank or institution it wishes. The Borrower undertakes to pay the amount
of the bill given to rediscount to the bill holder or to the Bank without the
need of issuing any further protest or notification. All types of interest,
commission, taxes, etc. as well as other charges pertaining to such rediscount
process shall be borne by the Borrower.

5.07  Margin Deficit: The Borrower accepts that; if the value of any security
created or to be created in favor of the Bank as collateral for the respective
loan depreciates, it shall remedy such margin deficit immediately upon the
Bank’s written demand, until the complete discharge of all types of debt that
arose and/or will arise out of the Financing Documents together with the
accessory obligations. In this context, the Borrower shall provide additional
securities on its other real estates or movable properties acceptable to the
Bank, in form, conditions and for duration requested by the Bank. Otherwise, the
Bank shall be entitled to demand the relevant credits or all credit facilities
with the Bank to become due and payable together with all accrued interests,
fees and commissions thereof and all type of costs, fees, commissions determined
in the Financing Documents, and to ask the repayment of such credits.

 

 

--------------------------------------------------------------------------------

 

 

MADDE VI

YAPMAMA TAAHHÜTLERİ

 

ARTICLE VI

NONPERFORMANCE UNDERTAKINGS

 

 

 

Kredi Alan, İşbu Sözleşme çerçevesinde, Sözleşme Süresi ve Banka tarafından
kendisine kullandırılmış bulunan her cins ve nitelikteki kredinin devamı boyunca
ve bu sebeple doğmuş gerek asıl alacak ve gerek feri alacak niteliğindeki
herhangi bir Banka alacağı ödenmediği sürece, aşağıdaki taahhütleri yapmamayı ve
ihlal etmemeyi taahhüt eder.

6.01.  Takyidatlandırmama Yükümlülüğü:

Kredi Alan, aşağıda belirtilen özel haller hariç olmak üzere, hiçbir şekil ve
surette hiçbir varlığını takyidatlandırmamayı kabul eder:

(a)  Banka lehine olan takyidatlar,

(b)  Vadesi gelmemiş veya halen ödenmesi gerekmeyen vergi, resim ve harçlar
dolayısıyla verilmiş takyidatlar,

(c)  Kanunen yahut ilgili mevzuat gereğince verilmesi gereken yahut böyle olduğu
kabul edilen takyidatlar,

(d)  Borçluluktan doğmamış olmak kaydıyla, bir ihale veya sözleşme dolayısıyla
verilmiş takyidatlar,

(e)  Her bir kredi için akdedilen eklerde belirlenen sınırların azamisini
aşmayacak miktardaki Borçluluk dolayısıyla tesis.edilmiş olan takyidatlar,

(f)  Mahkemelere veya icra dairelerine verilen teminatlara ilişkin takyîdatlar,

(g)  Kredi Alanın iş ve faaliyetlerini engellememek ve mal varlığının değerinde
bir kayba yol açmamak kaydıyla, geçiş irtifakı, yol hakkı veya benzerleri gibi
irtifak hakları ve kısıtlamalar,

(h)  Bankadan kullandığı kredi öncesindeki kredileri dolayısıyla vermiş olduğu
rehinler ve sair takyîdatlar,  (i)  Bankanın açık ve yazılı olarak izin verdiği
takyidatlar.

6.02  Borçlanmama Yükümlülüğü: Kredi Alan, İmza Tarihi itibariyle aşağıda açık
olarak belirtilen haller hariç olmak üzere yeni borç yaratmayacaktır:

(a)  işbu Sözleşme çerçevesinde yaratılan borçlar,

(b)  Bankanın uygun göreceği diğer borçlar (ancak bu borçlar hiçbir şekil ve
surette gönüllü olarak erken geri ödenmeyecek, yenilenmeyecek,
yapılandırılmayacak veya yeniden finansman konusu yapılmayacaktır),

(c)  işbu Sözleşme çerçevesindeki her ne nam altında olursa olsun tüm borçların
geri ödenmesi veya teminatlandırıîması maksadıyla yapılan borçlanmalar,

(d)  Kredi Alanın Alt Kuruluşları arasındaki borçlanmalar,

(e)  Kredi Alanın günlük ticari faaliyeti dolayısıyla doğmuş bulunan ve herhalde
doğmalannı izleyen 60 (altmış) gün içinde kapatılması gereken borçlar,

(f)  Herhangi bir zamanda her bir kredi için düzenlenmiş olan eklerde belirlenen
sınırların azamisini aşmayacak miktardaki teminat mektuptarı.

6.03  Birleşmeme ve Konsolidasyona Gitmeme: Kredi Alan, Bankanın yazılı ön izni
olmaksızın tasfiye, fesih veya diğer şekillerde bir başka kişi ile birleşmeyecek
ve konsolide olmayacaktır.

 

 

The Borrower, within the scope of this Agreement, undertakes not to perform and
breach the following undertakings, throughout the Term of the Agreement and for
so long as the credit in any type and substance provided to the Borrower by the
Bank continues and until any Bank receivable, either in the form of primary or
secondary, arising out of or by that reason, is outstanding.

6.01  No Encumbrances Obligation: The Borrower, except for the special
situations set forth below, undertakes not to create any encumbrance over all or
any of Its properties in any form and by any means:

(a)  Encumbrances created in favor of the Bank,

(b)  Encumbrances created due to taxes, duties and charges that are neither due
or nor need to be paid yet.

(c)  Encumbrances required to be given pursuant to the law or relevant
legislation or considered to be as such,

(d)  Encumbrances given due to a tender or a contract provided however that it
has not incurred in connection with any Indebtedness,

(e)  Encumbrances created due to an Indebtedness at an amount not exceeding the
minimum limits determined in the schedules executed for each credit,

(f)  Encumbrances in relation to the securities given to the courts or execution
offices,

(g)  Easements and restrictions such as the servitude of passage, right of way,
etc. on condition that they shall not obstruct the Borrower’s business and
activities and cause any depreciation in tine value of its assets and
properties,

(h)  Liens and other encumbrances given in connection with other loans before
the utilization of the credit from the Bank,

(i)  Encumbrances with explicit written consent of the Bank.

6.02  Not to Incur Indebtedness: The Borrower shall not create any further
indebtedness as of the Signature Date except for those explicitly set forth
below:

(a)  Indebtedness created in accordance with this Agreement

(b)  Other indebtedness to be deemed appropriate by the Bank (however that such
debts shall not be voluntarily paid off early, renewed, restructured or be
subject to refinancing by any means and manner whatsoever ),

(c)  Indebtedness incurred for the repayment or collateralization of all debts,
irrespective of under which name, within the scope of this Agreement,

(d)  Indebtedness between the Affiliates of the Borrower,

(e)  Indebtedness incurred in connection with the daily commercial activities of
the Borrower and which are in any event required to be paid off within 60
(sixty) days after they were incurred,

(f)  Letters of guarantee of which their amount shall not at any time exceed the
maximum limits determined in the schedules executed for each credit.

6.03  No Merger and Consolidation: The Borrower shall not be dissolved,
liquidated or shall not merge into and consolidate with any other person in any
manner without obtaining prior written consent of the Borrower.

 

 

--------------------------------------------------------------------------------

 

 

6.04  Satmama, Kiralamama, Geri Alım ile Satmama: Kredi Alan, mal varlığında
azalmaya yol açacak veya faaliyetlerini engelleyecek veya imkânsız kılacak
şekilde mal varlığında bulunan değerleri elden çıkartmayacak, tüketmeyecek,
satmayacak, uzun dönemli olarak kiraya vermeyecektir. Bu İşlemleri yapmayı
düşünen Kredi Alan, işlemin gereklilik nedenlerini de içerir bir yazıyı Bankaya
göndererek, Bankanın İlgili her bir işlem için yazılı ön iznini almalıdır.

Bu kapsamda Kredi Alan, aktiflerinin veya bunların gelir veya faizlerini veya
taahhütlerinin bir bölümünü veya tamamını, (i) Bankadan izin alınarak yapılan
tasarruflar, (ii) nakit ödeme karşılığı tasarruflar, (iii) piyasa koşullarına
uygun tasarruflar haricinde aynı zamanda veya belirli bir süre içinde
gerçekleştirilen ister tek bir işlem ile isterse birbirine bağlı veya bağlı
olmayan bir dizi işlemlerle satmayacak, devretmeyecek veya bunlar üzerinde başka
şekilde tasarrufta bulunmayacaktır.

6.05  Kar Payı Ödememe: Kredi Alan, Bankanın yazılı ön iznini almadan
hissedarlarına ne şekil ve surette olursa olsun herhangi bir kar payı ödemesi
yapmayacaktır. .

6.06  Başkaca izinsiz Yatırım Yapmama: Kredi Alan, Bankanın yazılı ön iznini
almadan, ister öz kaynak kullanılarak isterse kredilendlrme suretiyle
gerçekleştirilsin herhangi bîr cînste ve şekilde yatınm yapmayacaktır.

6.07  ilave Yükümlülüklere Girmeme, Garanti ve Kefalet Vermeme: Kredi Alan,
Banka dışındaki herhangi bir mali kurum veya üçüncü kişiler nezdinde, bir üçüncü
kişi lehine mal varlığındaki bir değeri rehin verme veya başka türlü takyidat
altına sokma da dahil olmak üzere, ilave yükümlülük altına girmeyecektir. Kredi
Alan, Bankanın yazılı ön iznini almandan hiç kimse lehine açık veya zımni kefil
olmayacak ve garanti vermeyecektir. .

6.08  Şirketler Topluluğu Arasındaki ilişkiler: Kredi Alan, Finansman
Belgelerinde açık bir şekilde izin verilenler veya imza Tarihi öncesinden
başlamış ve devam edenler hariç olmak üzere, dahil olduğu şirketler topluluğu
üyeleriyle ve Alt Kuruluşlarıyla, işlemin veya hukuki muamelenin piyasa
koşullarına uygun olarak ve asgari cari piyasa fiyabyla yapılması hail hariç
olmak üzere, herhangi bir hukuki İşleme girmeyecektir. Buna ek olarak Kredi
Alan, (i) kendisine ödeme yapılması veya (ii) piyasa koşullarına uygun cari
fiyatla yapılan bir fiili hizmet alımı ile alakalı olması halleri hariç olmak
üzere, dahil olduğu şirketler topluluğu üyelerinden herhangi birine veya Alt
Kuruluşlarına yahut onların ortaklarına herhangi bir lisans, danışmanlık ücreti,
berat ücreti veya başka şekilde bir ödeme yapmayacaktır.

 

 

6.04  Not to Dispose, Lease, Buy Back: The Borrower shall not sell, consume and
otherwise dispose and create long-term lease on any of assets under its
possession in a manner to cause impairment in its assets and properties or to
hinder or make impossible to conduct its activities, The Borrower considered to
be involved In such operations should submit to the Bank a justification letter
with the reasons of this operation and obtain its prior written consent for each
operation thereof. In this context, the Borrower shall not sell, transfer or
otherwise dispose of the whole or a part of its assets or their income or
interest or its undertakings in any manner through either a single transaction
or a serious of transactions related or unrelated to each other conducted at the
same time or within a specific period of time except for (i) the disposals made
with the consent of the Bank, (ii) the disposals made against cash proceeds,
(iii) the disposals that are in line with the market conditions.

6.05  Not to Pay Dividend: The Borrower shall not make any dividend payment to
its stakeholders in any manner and form without obtaining prior written consent
of the Bank.

6.06  No Further Unpermitted Investment: The Borrower shall not make any
investment in any type and form either by using equity or a credit facility
without obtaining prior written consent of the Bank.

6.07  No Further Additional Undertakings, Not to Grant Guarantee and Surety: The
Borrower shall neither assume any additional undertaking to any financial
institution or third party other than the Bank including also any lien or other
encumbrance on any of assets under its possession to be given for the benefit of
a third party. The Borrower shall nor grant any explicit or implicit surety and
guarantee in ravor of any person without obtaining prior written consent of the
Bank.

6.08  Relations Between the Group of Companies: The Borrower, except for those
that are explicitly permitted in the Financing Documents or started and
continuing before the Signature Date, shall not enter Into any legal transaction
with the members of the group companies that it belongs and its Affiliates,
except where such transaction or legal process is conducted in accordance with
the market conditions and based on minimum prevailing market price. In addition,
the Borrower shall not make any license, consultancy, patent fee payments or in
any other form to the members of the group of companies that It belongs and its
Affiliates or their shareholders, except for (i) the payments made to itself, or
(ii) those that are related to the procurement of an actual service made based
on a prevailing price in accordance with the market conditions.

 

 

 

 

--------------------------------------------------------------------------------

 

MADDE VII

MALİ TAAHHÜTLER

 

ARTICLE VII

FINANCIAL UNDERTAKINGS

 

 

 

Kredi Alan, işbu Sözleşme çerçevesinde, Sözleşme Süresi ve Banka tarafından
kendisine kullandırılmış bulunan her cins ve nitelikteki kredinin devamı boyunca
ve bu sebeple doğmuş gerek asıl alacak ve gerek feri alacak niteliğindeki
herhangi bir Banka alacağı ödenmediği sürece, ilgili krediler için akdedilecek
eklerde düzenlenen mali taahhütleri yerine getirmeyi ve bu eklerde belirlenen
azami tutarları aşmamayı taahhüt eder.

 

The Borrower, within the scope of this Agreement, undertakes to fulfill the
financial undertakings stipulated in the schedules to be executed for the
relevant credit and not to exceed the maximum amounts determined in these
schedules in respect thereof, throughout the Term of the Agreement and for so
long as the credit in any type and substance provided to the Borrower by the
Bank continues and until any Bank receivable, either in the form of primary or
secondary, arising out of or by that reason, is outstanding.

 

 

 

MADDE VIII

ŞARTLARDAKİ ÖNEMLİ DEĞİŞİKLİKLER

 

ARTICLE VIII

MATERIAL CHANGE IN CIRCUMSTANCES

 

 

 

8.01  Kur Riskleri: İşbu Sözleşme kapsamında Kredi Alana kullandırılan döviz
kredilerinde, kredi anaparasının TL karşılığından daha düşük bir anapara ödemesi
yapılamaz. Kredinin, Kredi Alanın talebi üzerine farklı para biriminden
kullandırılması durumunda oluşabilecek kur farkı dahil her türlü kur riski Kredi
Alana aittir. ,

8.02  Artan Maliyetler: İmza Tarihinden sonra Kredi Alan veya Banka üzerinde
etki doğurabilecek herhangi bir mevzuat değişikliği yahut İdari karar veya
mahkeme İçtihatlarındaki bir değişiklik veya düzenleme dolayısıyla veya
mevzuatın yorum yahut uygulamasında bir değişiklik meydana gelmesi ya da
Bankanın sayılanlarla sınırlı olmamak kaydı ile vergilendirme, yedek akçeler,
disponibilite, karşılıklar, nakit oranları, likidite veya sermaye yeterlilik
şartları dahil zorunlu olarak uyması gereken bîr durumun ortaya çıkması halinde,
bu durum Banka üzerinde ilave bir maliyet doğuruyorsa veya Bankanın kredi
alacağını azaltıyorsa veya Bankanın sermaye karlılık oranında düşmeye yol
açıyorsa veya Banka üzerinde ilave maliyetlere sebep oluyorsa; Kredi Alan bu
durumdan haberdar edilecek ve Bankaya bu ilave maliyetleri ödeyecektir.

Türkiye Cumhuriyetirndeki ve dünya ekonomisindeki sıkıntı ve krizler
dolayısıyla, Bankanın borçlanma maliyetlerinin artması durumunda da artan
borçlanma maliyeti Kredi Alan tarafından karşılanacaktır. Böyle bîr durumda,
Kredi Alanın ilgili krediyi 2.08 maddesine uygun olarak erken geri ödeme hakkı
saklıdır.

 

 

8.01  Currency Risks: For the foreign currency credits provided to the Borrower
within the scope of this Agreement, no principal payment lower than the Turkish
Lira equivalent of the principal amount of the credit can be made. All types of
risks including the currency risk which may arise due to the utilization of the
credit in a different currency upon request of the Borrower shall belong to the
Borrower.

8.02  Increased Costs: If any legislation change or administrative decision or
any amendment or arrangement in judicial precedents or any change in the
interpretation and application of the legislation which may create an effect on
the Borrower or the Bank after the Signature Date, including but not limited to
foregoing, the occurrence of any situation to which the Bank must adhere
including the taxation, reserve funds, disposable cash reserves, provisions,
cash ratios, liquidity or capital adequacy requirements would impose an
additional cost on the Bank or reduce the credit receivable of the Bank or
result in an Impairment in the return on equity ratio of the Bank or cause the
Bank to incur additional costs; then the Borrower shall be informed about such a
situation and shall pay to the Bank any additional costs to be incurred in
respect thereof.

In case of any increase in the borrowing costs of the Bank as a result of crises
and problems in the Republic of Turkey and world economy, such increased
borrowing costs shall also be borne by the Borrower. In such a case, the
Borrower reserves the right to make early payment of such credit in accordance
with Article 2.08.

 

 

 

MADDE IX

TEMERRÜT

 

ARTICLE IX

DEFAULT

 

 

 

9.01  Temerrüt Halleri: Aşağıda sayılan bir olayın oluşması temerrüt durumu
(“Temerrüt Durumu”) olarak kabul edilir.

 

9.01  Events of Default: The occurrence of any of the following events shall be
deemed to constitute an event of default (the “Event of Default”).

 



 

--------------------------------------------------------------------------------

 

(a)  Kredi Alanın, Finansman Belgeleri ve Banka ile akdettiği; türev, hazine
işlemlerine ilişkin sözleşmeler dahil; diğer sözleşmeler uyarınca vadesi
geldiğinde ödemesi gereken meblağı tüm ferileri ile birlikte tam ve eksiksiz
olarak ödememesi;

 

 

(b)  Kredi Alanın, Finansman Belgelerinde yer alan bir beyanına, garantisine,
taahhüdüne aykrı davranması veya bunları yerine getirmekten kaçınması;

(c)  İşbu Sözleşme veya diğer Finansman Belgelerinde anılan veya bunlar uyarınca
veya gereğince temin edilen herhangi bir belge, beyan veya bildirimde yer alan
herhangi bir garanti veya beyanın, yapıldığı esnada yanlış, eksik olduğunun veya
doğru olmadığının kanıtlanması;

(d)  Finansman Belgelerinde anılan veya bunlar uyannca veya gereğince temin
edilen herhangi bir belge, sözleşme veya taahhütnamenin herhangi bir hükmünün,
geçersiz veya herhangi bir nedenden dolayı uygulanamaz olması veya geçersiz veya
uygulanamaz hale gelmesi ya da bunlardaki herhangi bir hükmün geçerliliğinin ve
uygulanabilirliğinin Kredi Alanın İznine yahut onayına veya icazetine bağlı hale
gelmesi veya Kredi Alanın böylesi bîr yükümlülük veya sorumluluğunun varlığını
açık veya zımni olarak reddetmesi;

(e)  Finansman Belgelerinde anılan veya bunlar uyannca veya gereğince temin
edilen herhangi bir belge, sözleşme veya taahhütnamede Kredi Alanın
üstleneceğini belirttiği herhangi bir yükümlülüğü yasal olarak üstlenmesi,
haklarını kullanması veya yerine getirmesi gerekliliğinin ortaya çıkması ancak
bu gerekliliğin yapılmaması, yerine getirilmemesi veya uygulanmaması;

(f)  Kredi Alan ile İlgili olarak veya Kredi Alanın herhangi bir varlığı.ile
ilgili olarak kayyım, Yeddiemin veya benzeri bir memurun atanması için bir
başvuru yapılması veya Kredi Alanın yetkili organları tarafından böylesi bir
başvuru yapılması yolunda karar alınması;

(g)  (Kredi Alanın; moratoryum, konkordato, ödemelerini durdurması, iflası
erteleme, iflas, tasfiye, borçların tasfiye yoluyla ödenmesinin başlatılması
için talepte bulunması, bu yönlerde mahkemeye talepte bulunma yahut benzeri
neticeler doğuracak bir davranışta bulunması yahut Kredi Alanın her türlü
alacaklılarının yukarıda sayılanlardan biri ile Kredi Alan aleyhine işlemlere
başlanması;

(h)  Bankanın kanaatine göre, Kredi Alan üzerinde Esaslı Olumsuz Etki yapan bir
olayın veya durumun ortaya çıkması veya bilançoda olumsuz gelişmelerin meydana
gelmesi, Kredi Alanın diğer bankalaria olan kredi ilişkilerinin problemli hale
gelmesi, Kredi Alanın kanuni yükümlülüklerini yerine getirememesi yahut Bankanın
kanaatine göre Kredi Alanın işbu Sözleşme konusu borçlarını ifaya engel bir
durumun ortaya çıkması;

(i)  Borçluluk oranının artması; (işbu madde kapsamında Borçluluk oranı
hesaplanırken Kredi Alanın, Kredi Alanın dahil olduğu şirketler topluluğu
üyelerinin ve Kredi Alanın Alt Kuruluşlarının Borçluluk oranları toplam olarak
dikkate alınacaktır.)

 

(a)  If the Borrower fails to pay any sum required to be paid off under the
Financing Documents and other agreements, including the contracts related to
derivative and treasury transactions, executed with the Bank in pursuance hereof
by its due date together with its accessory obligations in full;

 

(b)  If the Borrower contravenes with or abstain from performing any of its
statement, warranty and undertaking contemplated in the Financing Documents;

(c)  If any statement or warranty given in any document, declaration or
statement referred in this Agreement or other Financing Documents or provided in
accordance with or pursuance thereof are proven to be wrong, incomplete or
incorrect at the moment of their execution;

(d)  If any provision of any document, agreement or undertaking referred in the
Financing Documents or provided in accordance with or pursuance thereof is
invalid or unenforceable or become invalid or unenforceable by any reason or the
validity and enforceability of any provision in these documents, agreements or
undertakings become subject to the consent or approval or permission of the
Borrower or if the Borrower Implicitly or explicitly rejects the existence of
such an undertaking or liability;

(e)  Occurrence of any obligation or right required to be undertaken, exercised
or fulfilled by the Borrower which it expressed to undertake in any document,
agreement or undertaking referred in the Financing Documents or provided in
accordance with or pursuance thereof, if, however, such an obligation is failed
to be performed, fulfilled or executed;

(f)  An application made for the assignment of receiver, trustee or a similar
officer in relation to the Borrower or in relation to any asset of the Borrower,
or a decision taken by the authorized bodies of the Borrower to make such an
application;

(g)  If the Borrower files a petition to initiate moratorium, composition,
suspension of payments, postponement of bankruptcy, bankruptcy, liquidation,
settlement of debt through liquidation, or makes an application to the courts in
this direction, or acts in such a way to produce similar consequences, or if any
action is taken against the Borrower by its other creditorsthrough either of the
foregoing;

(h)  Occurrence of any event or situation that may, in the sole determination of
the Bank, create a Material Adverse Effect on the Borrower or any adverse
development happening in the balance sheet the credit relations of the Borrower
with other banks to become problematic, the failure of the Borrower to fulfill
its legal obligations, or occurrence of a position of the Borrower that may, in
the sole determination of the Bank, prevent the Borrower to perform its debts
subject to this Agreement;

(i)  Increase in the debt ratio; (for computing the debt ratio under this
article, the sum of the debt ratios of the Borrower, the members of the group
companies to which the Borrower belongs and the Affiliates of the Borrower shall
be taken into consideration).

 



 

--------------------------------------------------------------------------------

 

(j)  Yukarıda sayılanlar yanında her bir kredi için akdedilecek olan ekte söz
konusu krediye özgü temerrüt hallerinden herhangi birinin gerçekleşmesi.

9.02  Temerrüdün Sonuçları: Yukarıda sayılan Temerrüt Durumlarından herhangi
birisinin gerçekleşmesi halinde, Finansman Belgeleri nedeniyle tahakkuk eden
anapara, faiz ve sair teferruat ve feriler ile Bankaya ödenmesi gereken diğer
tüm meblağlar ve diğer ilgili dokümantasyon çerçevesinde doğacak borçtarın
tamamı herhangi bir ihbara gerek kalmaksızın Kredi Alan açısından muaccel hale
gelecektir.

Temerrüt dolayısıyla ilgili mevzuat çerçevesinde Banka tarafından ayrı ayrı veya
birlikte kullanılabilecek olan müracaat haklarına ilaveten, Kredi Alan işbu
Sözleşmeye göre açılmış kredi hesaplarının kesilmesinden, vadeli kredilerin
vadelerinin gelmesinden, kanuni temerrüt hükümlerinin uygulanmasından veya her
ne suretle olursa olsun borçlarının muaccel kılınmasından sonra da borç
bakiyelerinin tamamı ödeninceye kadar faiz, temerrüt föizi, komisyon, ücret, fon
kesintisi, masraf, Vergi ve diğer eklentilere ilişkin yükümlülüklerinin, ilgili
kredilerin muacceliyet anında geçerli olan şartlar dairesinde işlemeye devam
edeceğini kabul eder.

Kredi Alan, işbu Sözleşme ve diğer Finansman Belgelerinden doğan borçları
gününde ödemediği tekdirde, temerrüdün doğduğu tarihten bunları Bankaya
ödeyeceği tarihe kadar geçecek günler için yetkili mercilerce veya Banka
tarafından ödünç para verme mevzuatına göre tespit edilmiş en yüksek kredi faiz
oranına veya ileride artırıldığı takdirde artmış en yüksek kredi faiz oranına,
bu oranın %50’sinin ilavesi suretiyle bulunacak oran üzerinden temerrüt faizi ve
onun gider vergisini ödemeyi kabul ve taahhüt eder.

9.03  Cari Hesap Şeklinde İşleyen Kredilerde Bankanın Cari Hesabı Kapatma
Yetkisi: 9.01 maddesinde sayılan Temerrüt Durumlarından herhangi birinin varlığı
halinde Banka, işbu Sözleşmeye dayanan cari hesap şeklinde işleyen kredinin bir
kısmının veya tamamının ödenmesini talep edebilir.

Söz konusu kredinin ihracat maksadıyla kullandırılmış olması ve mevzuatta
öngörülen taahhüt kapatma süresinden önce hesabın kat’ı halinde, Kredi Alan
aleyhine uygulanacak ceza ve yaptırımlardan Banka sorumlu olmayacaktır.

Bankanın cari hesap şeklinde işleyen kredinin kapatılması hakkında yapacağı
ihbar, hangi kredi ile ilgili olarak yapılmışsa o hesap veya hesapları muaccel
kılacak ve anılan krediye ilişkin anapara, faiz, komisyon, gider vergisi ve
diğer hususlardan dolayı Kredi Alanın Bankaya olan borçları, hesabın
kesildiğinin bildirilmesi ile birlikte Kredi Alan tarafından derhal Bankaya
ödenecektir.

9.04  Takibe Geçme Hakkı: Banka, alacağının kısmen veya tamamen muacceliyet
kazanması halinde, Kredi Alan tarafından taşınır rehni ile teminata bağlanmış
veya teminat olarak verilmiş olan senetlerin henüz vadeleri gelmemiş olsa bile,
Kredi Alana karşı haciz yolu ile veya iflas yolu ile takibe geçebilir ve ayrıca
her türlü alacağı için ihtiyati haciz veya ihtiyati tedbir kararı alıp
uygulayabilir. Kredi Alan, Bankanın ihtiyati tedbîr veya ihtiyati haciz
talebinde bulunması halinde teminat yatırmamasını da kabul eder.

 

(j)  In addition to the foregoing, occurrence of any events of default unique to
such credit to be specified in the schedule to be executed for each credit.

9.02  Consequences of Default: In case of occurrence of any of the Events of
Default stated above, any principal, interest and other miscellaneous and
ancillary charges that are arisen under Financing Documents and all other
amounts required to be paid to the Bank as well as all debts to be arisen under
other relevant documentation shall become due and payable for the Borrower
without requiring to provide any further notice.

In addition to the rights of petition exercisable either separately or
collectively by the Bank within the frame of the relevant legislation in
connection with default; the Borrower accepts that, its liabilities related to
the interest, delay interest, commissions, fees, fund withholdings, charges,
Taxes and other additions shall continue to be accrued in accordance with the
conditions applicable at time when such credit has become due and payable even
after the suspension of its credit accounts opened according to this Agreement,
expiration of its term loans, application of statutory default provisions, or
its debts are caused to become due and payable in any manner whatsoever, until
all debt balances would be paid in full.

If the Borrower fails to pay its debts arising out of this Agreement and other
Financing Documents on their due dates, the Borrower accepts and undertakes to
pay a delay interest and the excise tax thereof at a rate to be calculated by
adding 50% over that of the highest credit interest rate or, if it is raised, of
the raised highest interest rate determined by the authorized bodies or by the
Bank according to the lending legislation for the days elapsing from the day of
occurrence of such default to the date these amounts would be paid to the Bank.

9.03  The Bank’s Right to Terminate the Current Account for the Overdraft
Facilities Granted to the Current Account:

In case of existence of any of the Events of Default specified in Article 9.01,
tne Bank is entitled to ask such overdraft facility granted to the current
account based on this Agreement to be paid off either in whole or in part.

If such credit has been granted for export purposes and the account was
terminated before the closing period of the export contracts stipulated in the
legislation, the Bank shall not be liable for the penalties and sanctions to be
imposed against the Borrower.

For whichever credit the notice to be served by the Bank for the termination of
the overdraft facility granted to the current account was served, the principal,
interest, commission, excise tax amounts and all debts concerning that credit
owed by the Borrower to the Bank for other matters that will cause such account
or accounts to become payable and shall be immediately paid by the Borrower to
the Bank upon notification of the termination of the account.

9.04  The Right to Initiate Legal Proceedings:

Even if the bills aiven by the Borrower as collateral or secured by chattel
mortgage are not yet due, the Bank, in case when its receivable become payable
either in whole or in part, can initiate legal Proceedings at any time against
the Borrower through filing a lien or bankruptcy; and the Bank may further take
and execute provisional seizure or precautionary injunction order for any type
of its receivable. The Borrower also accepts the Bank not to deposit any
security in case it asks for provisional seizure or precautionary injunction
order.

 

 

 

--------------------------------------------------------------------------------

 

 

MADDE X

SAİR HÜKÜMLER

 

ARTICLE X

MISCELLANEOUS

 

 

 

10.01  Tadiller: İşbu Sözleşme hükümlerine ilişkin hiçbir husus, Bankanın yazılı
ön iznini almadan değiştirilemez, farklı uygulamaya tabi tutulamaz veya tadil
edilemez.

10.02  İhtar ve İhbarlar: Aksi ilgili Ek Sözleşmede belirtilmediği sürece, işbu
Sözleşmede yer alan hususların yerine getirilmesi amacıyla yapılacak olan bütün
ihbarlar, talepler ve diğer yazışmalar için Tarafların işbu Sözleşmenin sonunda
yazılı adresleri, 2004 sayılı İcra İflas Kanunu’nun 21. maddesi ve 148/a maddesi
hükümleri saklı kalmak kaydıyla kanuni ikametgâhları kabul edilir ve bu
adreslere yapılan tebligatlar Taraflara yapılmış sayılır. Kredi Alan, ileride
kanuni ikametgâhını değiştirmesi halinde bu yeni adresini 5 (beş) İş Günü içinde
noter kanalıyla Bankaya yazılı olarak bildirir. Aksi takdirde işbu Sözleşme
sonunda veya ilgili kredi için akdedilen ekte yazan adreslerine yapılacak
tebligatlar geçerlidir. Tebligatlar ilgili mevzuat, hükümlerine uymak kaydıyla
her şekilde yapılabilir. İkametgâhı yurtdışında olan Kredi Alanın, en geç işbu
Sözleşmenin imzasına kadar, Türkiye Cumhuriyeti sınırları içinde bir tebligat
adresi belirlemesi zorünludur.

10.03  Feragat ve Vazgeçmeler: Bankanın işbu Sözleşme, diğer Finansman Belgeleri
ve ilgili diğer sözleşmeler çerçevesindeki herhangi bir nakkını, talebini,
bildirimini, İmkânını veya imtiyazını kısmen veya tamamen kullanmaması veya
herhangi bir süre sınırlaması olmaksızın kullanmakta gecikmesi, bunlardan
feragat edildiği anlamına gelmez veya herhangi bir hakkın, talebin, bildirimin,
imkanın veya imtiyazın tek başına veya kısmi kullanılması, diğer herhangi bir
hakkın, talebin, bildirimin, imkanın veya imtiyazın kullanılmasına mani teşkil
etmez. Finansman Belgeleri ile temin edilen haklar ve yükümlülükler kümülatiftir
ve yasa ile sağlanan herhangi bir hakkı veya yükümlülüğü ortadan kaldırmaz,
yerine geçmez ve böylesi haklar ve yükümlülükler, ne şekilde oluşurlarsa
oluşsunlar, aksi açıkça belirtilmemiş ise, Banka tarafından birçok kereler
kullanılabilir.

10.04  Hükümlerin Geçersizliği Hali: İşbu Sözleşmenin herhangi bir hükmü,
herhangi bir yasa çerçevesinde geçersiz, yasalara aykırı veya uygulanamaz hale
gelirse, diğer hükümlerin geçerliliği, yasalara uygunluğu ve uygulanabilirliği
bu durumdan etkilenmez ve zarar görmez. Bu şekilde yasaya aykırı gelen hüküm,
yasaya aykırı olmayacağı en geniş şekliyle yorumlanacaktır.

10.05  Taraf Değişiklikleri ve Hak ve Yükümlülüklerin Devri: Kredi Alan, işbu
Sözleşme veya ekleri ile ilgili sair sözleşmelerden kaynaklanan hak ve
yükümlülüklerini, tamamen veya kısmen tahsis veya transfer edemez.

 

 

10.01  Amendments: Neither of the issues related to the provisions of this
Agreement can be amended, subject to a different application or modified without
obtaining prior written consent of the Bank.

10.02  Notices and Warnings: Unless stated otherwise in the relevant
Supplementary Agreement, the addresses of the Parties stated on the last Page of
this Agreement, without prejudice to the Provisions of Article 21 and Article
148/a of the Enforcement and Bankruptcy Law No. 2004, are accepted as their
legal residences for all notices, claims and other correspondence to be made for
the fulfillment of issues included in this Agreement and the notifications
served to such addresses shall be deemed to have been made to the Parties. If
the Borrower changes its legal residence in future, it shall inform its new
address to the Bank In writing through notary within 5 (five) Business Days;
otherwise, notifications to be served to the addresses written on the last page
of this Agreement or in the schedule executed for the relevant credit shall be
valid. The notifications can be made via any means provided that the provisions
of the relevant legislation are to be adhered.

The Borrower residing abroad is required to designate a notification address
within the boundaries of the Republic of Turkey until the signature of this
Agreement

10.03  Waivers and Withdrawals: The failure of the Bank to use any of its
rights, claim, notice, opportunity or privilege within the scope of this
Agreement, other Financing Documents and other relevant agreements either wholly
or partially or its delay in using them without any time limitation shall not be
construed to be a waiver of them or the use of any right, claim, notice,
opportunity or privilege either solely or partially shall not constitute an
obstacle for the use of any other right, claim, notice, opportunity or
privilege,

The rights ana responsibilities provided through Financing Documents shall be
cumulative and shall not remove and replace any right or responsibility granted
by law; and this kind of rights and responsibilities, unless explicitly stated
otherwise, can be used by the Bank multiple times no matter how they are formed.

10.04  Invalidity of the Provisions: If any provision of this Agreement becomes
invalid, Illegal or unenforceable within the scope of any law, the validity,
legality and enforceability of other provisions shall not be affected and
damaged from this situation. The provision which becomes illegal in this way
shall be interpreted in its widest sense as to be not illegal.

10.05  Change of Parties and Transfer of Rights and Obligations: The Borrower
cannot assign or transfer its rights and obligations arising out of this
Agreement or its schedules and other relevant agreements in whole or in part.

 



 

--------------------------------------------------------------------------------

 

 

 

 

10.06  Gizlilik: Taraflar, işbu Sözleşme, diğer Finansman Belgeleri ve ilgili
diğer dokümantasyon kapsamında gerçekleştirilecek işlemlerin veya bunlarla
bağlantılı olarak iktisap edinecekleri bilgilerin gizli bilgi niteliğinde
olduğunu ve yetkili resmi makamların emirleri hariç olmak üzere, kanunen
açıklanması zorunlu olanlar dışında, hiçbir bilginin Tarafların tümünün yazılı
onayı alınmaksızın üçüncü kişilere ifşa edilmeyeceğini kabul ederler.

Ancak, Bankanın Kredi Alana ilişkin bilgileri, Bankanın dahil olduğu şirketler
topluluğu içinde yer alan kişilerle, Bankanın hissedarları ve Alt Kuruluşlarıyla
ve/veya işbu Sözleşme tahtında kullanılan kredilerin idame ettirilmesinin bir
gereği olması halinde muhabir banka veya diğer finans kuruluşlarıyla paylaşması
işbu maddenin ihlali olarak nitelenmeyecektir. Kredi Alan bu tür bilgi ve belge
paylaşımlarının yapılmasına muvafakat eder.

10.07  Tazminatlar: Kredi Alan, Bankayı ve ilgili memurlarını, işçilerini ve alt
kuruluşlarını (i) Kredi provizyonu veya bunun hasılatlarının kullanımı, (ii)
herhangi bir Finans Belgeleri icrası, teslimi veya uygulanması sonucunda veya
bunlarla bağlantılı olarak herhangi bir ihlal sonucunda oluşan her türlü masraf,
kayıp, hasar veya yükümlülükten koruyacak ve doğabilecek zararları tamamen
tazmin edecektir.

10.08  Delil Sözleşmesi: Hukuk Muhakemeleri Kanunu’nun 193. maddesi
çerçevesinde, işbu Sözleşme ile ilgili herhangi bir uyuşmazlıkta Bankanın defter
ve mikrofilm, mikrofiş, ses, teyp bantiari, bilgi işlem ve bilgisayar vs.
kayıtları anılan kanunun 199. maddesi, kapsamında belge olarak değerlendirilir
ve geçerlidelildir.

10.09  Avukatlık Ücreti, Dava ve Icra Masrafları: Kredi Alan, Banka tarafından
gerek İşbu Sözleşmeden ve gerekse her ne sebeple kaynaklanmış olursa olsun,
Kredî Alan aleyhine dava açmak ya da icra takibi yapmak zorunda kalınırsa, bu
konuda mevzuatta yer.alsin veya almasın yapacağı her türlü masrafları ve ayrıca
takip ve dava tutarları üzerinden asgari tarife üzerinden hesaplanacak avukatlık
ücreti ile bunun gider vergisini ödemeyi kabul eder.

10.10  Tabi Olunan Hukuk: İşbu Sözleşme ve ekleri Türkiye Cumhuriyeti yasalarina
tabidir.

10.11  Yetkili Mahkeme: îşbu Sözleşmenin (tacir olmayan gerçek kişi olanlar
hariç olmak üzere) tüm Tarafları, işbu Sözleşme ve ekleri ile bağlantılı olarak
ortaya çıkacak anlaşmazlıklarda, kanunen yetkili mahkeme ve icra dairelerinin
yetkileri saklı kalmak kaydıyla, İstanbul Çağlayan Mahkemeleri’nin ve İcra
Daireleri’nin yetkili olacağını kabul ederler.

10.12  TBHS: İşbu Sözleşmede hüküm bulunmayan hususlarda, Taraflar arasında cari
Temel Bankacılık Hizmetleri Sözleşmesi hükümleri uygulanacaktır.

Yukarıdaki maddelere uygun olarak aşağıda adları ve adresleri yazılı Kredi Alan
ile Banka arasında işbu Sözleşme, Tarafların işbu Sözleşmeyi imzalaması ile
yürürlüğe girecek ve yürürlükte kalacaktır. işbu Sözleşmenin hükümleri, Banka
tarafından kendilerine tahsis edilen Kredi Limitinin varlığına ilaveten Kredi
Alanın Bankaya ve işbu Sözleşme, eklerinde ve diğer Finansman Belgelerinde
belirtilen hüküm ve koşullar çerçevesinde açılmış kredilerinden kaynaklanan borç
ve yükümlülükleri sürdüğü ve devam ettiği sürece yürürlükte kalacaktır.

 

 

10.06  Confidentiality: The Parties accept that transactions to be conducted
within the scope of this Agreement, other Financing Documents and other relevant
documentation or the information they acquire in connection thereof are
confidential in nature and, except for the instructions of the competent
official authorities, none of this information shall be disclosed to third
parties without written consent of the Parties, other than those required to be
disclosed by law.

On the other hand, the Bank’s sharing of information about the Borrower with
people in the group of companies to which the Bank belongs, the shareholders and
Affiliates of correspondent banks or other finance institutions as a requisite
for the maintenance of credits utilized under this Agreement shall not be deemed
an infringement of this article. The Borrower gives its consent to share such
information and documents.

10.07  Indemnifications: The Borrower shall hold the Bank and its related
officers, employees and affiliates harmless against any cost, loss, damage or
liability and shall indemnity all losses that may be incurred as a result of (i)
the Credit provision or the usage of its proceeds; (ii) the execution,
submission or application of any Financing Document or any breach in connection
thereof.

10.08  Evidential Contract: Pursuant to Article 193 of Code of Civil Procedure;
in case of any dispute related to this Agreement, the Bank’s books and
microfilms, microfiches, voice and tape records, information processing and
computer records etc. shall be considered as document in accordance with Article
199 of the aforesaid law and shall constitute valid evidence.

10.09  Attorney Fees, Litigation and Enforcement Costs: If the Bank needs to
file ( a lawsuit or initiate an enforcement proceeding against the Borrower
either in connection with this Agreement or for whatever reason; the Borrower
accepts to pay all types of costs irrespective of whether they are included or
not included in the legislation, and also the attorney fee and its excise tax
thereof to be calculated over the prosecution and litigation amounts based on
the minimum tariff.

10.10  Governing Law: This Agreement and its schedules shall be governed by the
laws of Republic of Turkey

10.11  Place of Jurisdiction: All Parties to this Agreement (except for the
non-merchant natural persons) accept that Istanbul Çağlayan Courts and Execution
Offices shall be authorized for all disputes arising out of or in connection
with this Agreement and its schedules without prejudice to the powers of legally
competent courts and execution offices.

10.12  MBSA: For the matters of which this Agreement contains no provision, the
provisions of the current Main Banking Services Agreement shall be applied
between the Parties.

This Agreement between the Borrower and the Bank whose names/titles and
addresses stated below shall enter into force and remain in force upon the
signature of this Agreement by both Parties in accordance with the

 

--------------------------------------------------------------------------------

 

 

İşbu Sözleşme Türkçe ve İngilizce olarak imzalanmış olup; Türkçe metin ile
İngilizce arasında uyumsuzluk olması durumunda Türkçe metin uygulanacaktır.

 

foregoing articles. The provisions of this Agreement shall remain in force, in
addition to the existence of the Credit Limit allocated to the Borrower by the
Bank, for so long as the Borrower’s debt and obligations to the Bank arising
from the credits opened in accordance with the terms and conditions contemplated
in this Agreement, its schedules and other Financing Documents shall continue
and remain outstanding.

This Agreement has been executed in both Turkish and English languages and in
case of conflict between them, Turkish version shall prevail.

 

 

--------------------------------------------------------------------------------

 

Müşterinin / Customer’s

 

Adı Soyadı – Unvanı

 

☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

Name -Title;

 

☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

 

 

☐EV/Home

☐  iş Adresi / Business Address

 

 

Cadde-Sokak Adı / Street

     ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

Mahalle-Köy Adı / District

     ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

Detay Bilgiler / Details

     ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

İlçe / Town

     ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐ İl / City  ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

Ülke / Country

     ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐ Posta Kodu / Zip Code ☐☐☐☐☐☐☐☐☐☐

 

 

☐ EV / Home    ☐Iş / Business       Tel No ☐☐☐☐    ☐☐☐☐☐☐☐☐☐☐☐☐

 

            Faks No ☐☐☐☐     ☐☐☐☐☐☐☐☐☐☐☐

 

 

E-posta / E-mail

     ☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐@☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐☐

 

 

 

İmza / Signature

 

 

 

Banka Tarafından Doldürulucaktır.

 

Sözleşme Tarihî  ☐☐ / ☐☐/ ☐☐

Şube Kodu  ☐☐☐☐☐

İmza huzurumda atıldı ve müşteri bilgileri teyit edildi. Personel

Personel

Sicil no     ☐☐☐☐

İmza / Signature

 

 

 

İmza Yetkili

 

İmza Yetkili

Personel sicil no    ☐☐☐☐☐

 

Personel sicil no    ☐☐☐☐☐

 

Yetkili’İmzalar

 

 

 

 

 

GKS No :    Kİ2  00000381

Müşteri No:☐☐☐☐☐☐☐☐☐☐

 

[g201611092046557321271.jpg]

 